Exhibit 10.01

 

UNITED STATES DISTRICT COURT

 

DISTRICT OF MINNESOTA

 

In Re Xcel Energy, Inc., Securities, Derivative

 

Master File: Civil 02-2677 (DSD/FLN)

& “ERISA” Litigation

 

MDL No. 1511

 

 

 

This document relates to Case Nos. 02-2677, 02-2774, 02-2787, 02-2832, 02-2889,
02-2921, 02-2933, 02-3053, 02-3508, 02-3574, 02-3715, 02-3755, and 02-3798, the
Securities Actions.

 

 

 

SECURITIES LITIGATION

 

SETTLEMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

I.

DESCRIPTION AND HISTORY OF THE ACTION

 

 

 

 

II.

BENEFITS OF SETTLEMENT TO THE SETTLEMENT CLASS

 

 

 

 

III.

THE SETTLING DEFENDANTS’ REASONS FOR SETTLEMENT

 

 

 

 

IV.

THE SETTLING DEFENDANTS’ DENIALS OF WRONGDOING

 

 

 

 

V.

TERMS OF THE AGREEMENT

 

 

 

 

 

 

A.

Definitions

 

 

 

 

 

 

 

 

B.

The Court’s Order Preliminarily Approving the Settlement

 

 

 

 

 

 

 

 

C.

Judgment To Be Entered by the Court Approving the Settlement

 

 

 

 

 

 

 

 

D.

Escrow Agreement

 

 

 

 

 

 

 

 

E.

Settlement Fund

 

 

 

 

 

 

 

 

F.

Notice Fund

 

 

 

 

 

 

 

 

G.

Supervision and Distribution of the Settlement Fund

 

 

 

 

 

 

 

 

H.

The Fee and Expense Petition

 

 

 

 

 

 

 

 

I.

Conditions of Settlement; Effect of Disapproval, Cancellation and Termination

 

 

 

 

 

 

 

 

J.

Miscellaneous Provisions

 

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A:

 

Order Preliminarily Approving Settlement

 

 

 

Exhibit A-1:

 

Notice of Class Action Determination, Proposed Settlement, and Hearing on
Settlement

 

 

 

Exhibit A-2:

 

Summary Notice of Class Action Settlement

 

 

 

Exhibit A-3:

 

Proof of Claim Form and Release

 

 

 

Exhibit B:

 

Order for Final Judgment

 

 

 

Exhibit C:

 

Escrow Agreement

 

 

 

Exhibit D:

 

Tax Election Statement

 

iii

--------------------------------------------------------------------------------


 

SETTLEMENT AGREEMENT

 

This Settlement Agreement (“Agreement”) is made as of December 31, 2004, by and
among the following parties (as defined in this Agreement in Paragraph V (A)):
(1) the Representative Plaintiffs, by and through Plaintiffs’ Co-Lead Counsel on
behalf of Class Counsel in the Action; and (2) Xcel Energy, Inc. and the
Individual Defendants, by and through their attorneys in the Action.

 

I.              DESCRIPTION AND HISTORY OF THE ACTION

 

Beginning on or about July 31, 2002, a series of fourteen complaints was filed
in the United States District Court for the District of Minnesota on behalf of
proposed classes of securities holders. The complaints generally alleged that
defendants Xcel Energy, Inc. and certain current and former officers and
directors of Xcel and also of Xcel’s troubled then-subsidiary, NRG Energy, Inc.
(“NRG”) violated the federal securities laws by making misstatements regarding
Xcel’s business and prospects, including, among other things, by not properly
disclosing (i) certain assertedly improper energy trading practices that had the
claimed effect of boosting reported revenue, and (ii) the terms and conditions
of Xcel’s revolving credit agreements, in particular that those agreements
contained cross-default provisions tying Xcel’s access to credit to the
financial fortunes of NRG, and similarly connecting NRG’s financial health and
expectations to Xcel’s credit circumstances. As a result of these misstatements,
the complaints alleged, the price of Xcel common stock and NRG Senior Notes was
artificially inflated, causing damages to the members of the proposed classes.

 

1

--------------------------------------------------------------------------------


 

On November 13, 2002, the Court entered an order consolidating the securities
cases for all purposes and appointing the “CHIPS Group” as lead plaintiffs and
its attorneys as lead counsel in the Action. On January 24, 2003, a consolidated
amended complaint was filed (the “Complaint,” as subsequently amended and
corrected). The Complaint alleged that Xcel and the Individual Defendants
violated §§ 10(b) and 20(a) of the Securities Exchange Act of 1934 (“Exchange
Act”) (15 U.S.C. §§ 78j(b) and 78t(a) and Rule 10b-5 promulgated thereunder) and
§§ 11 and 15 of the Securities Act of 1933 (“Securities Act”) (15 U.S.C. §§ 77k
and 77o), causing damages to defined groups of purchasers of Xcel stock and NRG
Senior Notes.

 

In March 2003, the Judicial Panel on Multidistrict Litigation issued an order
coordinating the Action, for pretrial purposes only, with shareholder derivative
and ERISA lawsuits filed against certain current and former directors and
officers of Xcel (and, as to the ERISA actions, also against Xcel itself). That
coordinated proceeding was captioned In re Xcel Energy, Inc. Securities,
Derivative and “ERISA” Litigation, MDL No. 1511. This Agreement resolves only
the securities lawsuits (the “Action,” as defined below at Paragraph V (A) (1))
that are part of that coordinated proceeding, and does not resolve the
Derivative Action or the ERISA Action. However, because of the interrelationship
among the insurance policies that are funding a portion of this Settlement and
the pending settlements in the Derivative Action and the ERISA Action, the
effectiveness of this Settlement is conditioned upon the final approval of the
pending settlements of the Derivative Action and the ERISA Action, as set forth
below in Paragraph V (A) (10). 

 

2

--------------------------------------------------------------------------------


 

By order dated September 30, 2003, the Honorable David Doty granted in part and
denied in part defendants’ motion to dismiss the Complaint. See In Re Xcel
Energy, Inc. Securities, Derivative & “ERISA” Litigation, 286 F. Supp. 2d 1047
(D. Minn.  2003). The Court denied the motion to dismiss as it related to claims
under the Exchange Act brought on behalf of those who purchased or acquired Xcel
common stock during the proposed class period. The Court granted the motion as
it related to all claims brought on behalf of purchasers of NRG Senior Notes,
which were advanced under both Rule 10b-5 and the Securities Act. The Court
dismissed the NRG Senior Note claims with prejudice, concluding as a matter of
law that the prospectuses under which the NRG Senior Notes had been offered did
not contain material omissions or misstatements, and that the Rule 10b-5 claim
on behalf of NRG noteholders was “too attenuated to withstand the scrutiny
required by the [Private Securities Litigation Reform Act],” failing to raise
any inference of fraud as to any of the defendants. Before the beginning of
settlement negotiations that ultimately led to this Agreement, counsel focusing
on the claims regarding the NRG Senior Notes had concluded independently that an
appeal of the Court’s dismissal order as to those claims would not be pursued. 
Moreover, the discovery taken during the months following the Court’s order on
the motion to dismiss did not uncover evidence that would support any of the
claims that had been raised on behalf of the NRG Senior Noteholders in the
Complaint.

 

On May 14, 2003, after commencement of this Action, NRG filed a petition for
reorganization under Chapter 11 of the United States Bankruptcy Code. On
November 24, 2003, following notice and hearing in accordance with the
provisions of the Bankruptcy Code and Rules, the United States Bankruptcy Court
for the Southern

 

3

--------------------------------------------------------------------------------


 

District of New York entered an order confirming NRG’s plan of reorganization
and authorizing its entry into a settlement agreement with Xcel. One combined
effect of the confirmation order, the plan and the Xcel agreement was to release
various NRG related claims against Xcel and present and former Xcel directors
and officers, including all claims alleged in the Complaint relating to the NRG
Senior Notes as against Xcel and the majority of the Individual Defendants.

 

The parties, after engaging in substantial discovery, were ordered by the court
(see Order dated October 9, 2004) to engage in mediation. Through the mediation
and follow-up contacts, the parties to the Action agreed to a settlement, the
terms of which are embodied in this Settlement Agreement. A prerequisite to any
settlement of this Action is the full and final resolution and release of all
claims asserted in the Complaint, including those asserted in respect of Xcel
common stock and those asserted in respect of NRG Senior Notes (which full and
final resolution is accomplished by this Agreement), as well as full and final
resolution of both the Derivative Action and ERISA Actions (which are the
subjects of separate settlement agreements).

 

II.            BENEFITS OF SETTLEMENT TO THE SETTLEMENT CLASS

 

The Representative Plaintiffs and their attorneys have carefully weighed the
benefits to the Settlement Class of a prompt settlement of the Action for the
consideration being offered by the Settling Defendants, against the significant
cost, risk and delay that continued prosecution of the Action would involve. The
Representative Plaintiffs and their attorneys recognize the expense and length
of continued proceedings necessary to continue the Action against Xcel and the
Individual Defendants through trial and appeals, and also are mindful of the
asserted defenses to

 

4

--------------------------------------------------------------------------------


 

their claims. The Representative Plaintiffs and their attorneys also have taken
into account the anticipated difficulty of proving damages, as well as the fact
that the Court has dismissed with prejudice the claims relating to the NRG
Senior Notes, the considered determination by plaintiffs’ counsel focusing on
the claims regarding the NRG Senior Notes that an appeal of the dismissal order
would not be pursued in view of the very limited prospect for a reversal of the
order, and the fact that the NRG bankruptcy independently resulted in a release
of a substantial portion of the NRG Senior Note claims. In light of the
foregoing, the Representative Plaintiffs and Class Counsel believe that the
settlement set forth in this Agreement confers substantial benefits on the
Settlement Class and Class Members.

 

III.           THE SETTLING DEFENDANTS’ REASONS FOR SETTLEMENT

 

Xcel and the Individual Defendants have concluded that the further conduct of
the Action against them would be protracted and expensive. Substantial amounts
of time, energy and resources have been, and unless this settlement is made will
continue to be, devoted to the defense of the claims asserted by the
Representative Plaintiffs and the Settlement Class in the Action. While denying
liability as to any of the claims raised in the Action, and any wrongdoing of
any kind whatsoever, Xcel and the Individual Defendants also recognize that
there are risks attendant to any litigation.  Xcel and the Individual Defendants
have, therefore, determined that it is desirable and beneficial to them that the
Action be settled in the manner and upon the terms and conditions set forth in
this Agreement to eliminate the burden, expense and inconvenience of further
protracted litigation.

 

5

--------------------------------------------------------------------------------


 

IV.           THE SETTLING DEFENDANTS’ DENIALS OF WRONGDOING

 

Xcel and the Individual Defendants have denied and continue to deny each and all
of the claims and contentions alleged in the Action. Xcel and the Individual
Defendants repeatedly have asserted, and continue to assert, many defenses
thereto, and have expressly denied and continue to deny any wrongdoing or legal
liability arising out of any of the conduct alleged in the Action. Neither this
Agreement, nor any document referred to herein, nor any action taken to carry
out this Agreement, is, may be construed as, or may be used as an admission by
or against Xcel or the Individual Defendants of any fault, wrongdoing or
liability whatsoever. Pursuant to Fed.R.Evid. 408, entering into or carrying out
this Agreement, the exhibits hereto, and any negotiations or proceedings related
thereto, shall not in any event be construed as, or deemed to be evidence of, an
admission or concession by any of the undersigned parties, and shall not be
offered or received into evidence in any action or proceeding against any of the
Settling Defendants in any court, administrative agency or other tribunal for
any purpose whatsoever, other than to enforce the provisions of this Agreement
or the provisions of any related agreement or exhibit hereto.

 

V.            TERMS OF THE AGREEMENT

 

NOW, THEREFORE, it is hereby stipulated and agreed, by and among the undersigned
parties, that the Action shall be settled, subject to the approval of the Court
pursuant to Fed.R.Civ.P. 23(e), upon and subject to the following terms and
conditions:

 

6

--------------------------------------------------------------------------------


 

A.            Definitions

 

(1)           “Action” means the securities fraud lawsuits originally filed in
the United States District Court for the District of Minnesota under the case
numbers listed in the caption of this Agreement, consolidated by the Court by
order dated November 12, 2002, and proceeding under the caption “In re Xcel
Energy, Inc. Securities Litigation,”  Master File No. 02-2677 (DSD/FLN).

 

(2)           “Authorized Claimant” means a Claimant who has filed a timely and
adequate proof of claim, pursuant to Paragraphs V (B) (11) and (14) of this
Agreement, who is entitled to share in the Settlement Fund in accordance with
the plan of distribution described in the notice to the Settlement Class, and
whose claim has been approved for payment by Plaintiff’s Settlement Counsel.

 

(3)           “Claimant” means any Class Member who files a proof of claim in
such form, in such manner, and within such times as the Court shall prescribe.

 

(4)           “Claims Administrator” means Analytics, Inc.

 

(5)           “Class Counsel” means the law firms of Chestnut & Cambronne, P.A.;
Berger & Montague, P.C.; Heins, Mills & Olson; Kaplan Fox & Kilsheimer; Much
Shelist; Reinhardt, Wendorf & Blanchfield; and Spector, Rosman & Kodroff.

 

(6)           “Class Member(s)” means a member of the Settlement Class.

 

(7)           “Class Period” means the period beginning January 31, 2001 through
July 25, 2002, inclusive.

 

7

--------------------------------------------------------------------------------


 

(8)           “Derivative Action” means the case captioned Edith Gottlieb v.
Xcel Energy, Inc., et al., Civil No. 02-2931 (DSD/FLN) (D. Minn.).

 

(9)           “ERISA Action” means, collectively, the cases captioned Newcome
and Banks v. Xcel Energy, Inc., et al., Civil No. 03-2218 (DSD/FLN) (D. Minn.)
and Barday v.  Xcel Energy, Inc., et al., Civil No. 03-2219 (DSD/FLN) (D.
Minn.).

 

(10)         “Effective Date” means the third court day following the date on
which the Court’s judgment approving this Agreement and dismissing the Action
with prejudice and on the merits, substantially in the form attached hereto as
Exhibit B, becomes Final; provided, however, that the Effective Date shall not
occur unless and until the pending settlements of the Derivative Action and the
ERISA Action become Final. If the pending settlements of the Derivative Action
and the ERISA Action do not become Final, then the Effective Date shall not
occur and this Agreement shall terminate in accordance with the provisions of
Section I below. As used in this Agreement, “Final” means the date upon which
the Court’s judgment becomes not subject to further appeal or review.  Thus,
“Final” means, without limitation, the date of expiration of the time for the
filing or noticing of any appeal from the final judgment of the Court without
any appeal being filed therein; or, if an appeal is filed in this Action, the
Derivative Action or the ERISA Action, the latest of the dates upon which the
judgment in this Action, the Derivative Action or the ERISA Action is finally
affirmed on appeal, or the appeal is finally dismissed without any request for
further discretionary review of such appellate decision; or, if further
discretionary review of such appellate decision is sought, the latest date upon
which such discretionary review is denied or, if granted, results in final
affirmance of the judgment in this Action, the Derivative Action or the ERISA
Action.

 

8

--------------------------------------------------------------------------------


 

(11)         “Escrow Agent” means TCF National Bank Minnesota, which bank or
institution shall perform its duties as set forth in this Agreement and in the
Escrow Agreement attached hereto as Exhibit C.

 

(12)         “Individual Defendants” means Wayne Brunetti, James J. Howard,
Edward J. McIntyre, David H. Peterson, Leonard A. Bluhm, William T. Pieper, Gary
R. Johnson, Richard C. Kelly, and Luella G. Goldberg, all and each of them, and
all and each of their respective assigns, successors, agents, representatives,
spouses, heirs, executors, administrators, insurers and reinsurers.

 

(13)         “NRG” means NRG Energy, Inc.

 

(14)         “NRG Senior Notes” means Senior Notes issued by NRG Energy, Inc.
pursuant to a registration statement and prospectus filed with the SEC on or
about January 26, 2001 and supplemented on or about April 3, 2001 (consisting of
7.75% notes due 2011 and 8.625% notes due 2031).

 

(15)         “Notice Fund” means a fund of $250,000, to be established as
specified in Paragraph V (F) (1) of this Agreement, and any interest accrued
thereon.

 

(16)         “Person” means any individual, corporation, partnership,
association, joint stock company, trust, employee benefit plan, unincorporated
organization, government and any political subdivision thereof, or any other
type of entity.

 

(17)         “Plaintiffs’ Co-Lead Counsel” means the law firms of Chestnut &
Cambronne, P.A. and Berger & Montague, P.C.

 

(18)         “Representative Plaintiffs” means Chips Investments Limited
Partnership, Steven Aanenson, Beverly K. Aanenson, Harry C. Andrews, Thomas R.
Perry, Jr., Lloyd

 

9

--------------------------------------------------------------------------------


 

and Barbara Amundson Charity Foundation, Lake Benton Bancorporation, Inc., L.A. 
Amundson Scholarships, Inc. and Catholic Workman.

 

(19)         “Settled Claims” means any and all claims, actions, causes of
action, rights or liabilities, whether arising out of state or federal law,
including Unknown Claims, of any Class Member, which exist or may exist against
any of the Settling Defendants, their respective past and present parents,
subsidiaries, and affiliated corporations and entities, the predecessors and
successors in interest of any of them, and all of their respective past and
present officers, directors, employees, agents, partners, representatives,
spouses, heirs, executors, administrators, insurers, reinsurers, attorneys, and
assigns, by reason of any matter, event, cause or thing whatsoever arising out
of, relating to, or in any way connected with: (a) the purchase, acquisition,
sale or disposition of any Xcel Securities or NRG Senior Notes; (b) any claims
that a Class Member may have for recovery to or for that Class Member as a
shareholder of Xcel or holder of NRG Senior Notes; and (c) any of the facts,
circumstances, transactions, events, occurrences, acts, omissions or failures to
act that have been alleged or referred to in any pleading or other paper filed
with the Court in the Action; or (d) any facts, circumstances, transactions,
events, occurrences, acts, omissions or failures to act that could have been
alleged in the Action and that relate to the Class Member’s investment or
potential investment in Xcel and/or NRG securities of any kind or nature.

 

(20)         “Settlement Class” or “Class” means the Representative Plaintiffs
and all other Persons, including Xcel employees, who purchased or otherwise
acquired for value any common stock of Xcel or NRG Senior Notes during the Class
Period, whether

 

10

--------------------------------------------------------------------------------


 

pursuant to prospectus, in open-market transactions, or otherwise, except for
(a) any Person who files a valid and timely request for exclusion pursuant to
the Notice of Settlement Hearing as provided in Paragraph V (B) (7); (b) the
defendants in the Action; (c) any member of the immediate family of any
Individual Defendant; and (d) any legal representative, heir, controlling
person, successor, predecessor in interest or assign of any defendant.

 

(21)         “Settlement Counsel” means Chestnut & Cambronne, P.A. on behalf of
plaintiffs and each of Briggs & Morgan, P.A. and Jones Day on behalf of
defendants.

 

(22)         “Settlement Fund” means the sum of $80 Million, to be paid by or on
behalf of the Settling Defendants as specified in Paragraph V(E)(1) of this
Agreement, plus any interest accrued pursuant to Paragraph V(E)(4) below, of
which $250,000 is to be allocated to the Notice Fund pursuant to Paragraph
V(F)(1) below.

 

(23)         “Settling Defendants” means, collectively, Xcel and the Individual
Defendants.

 

(24)         “Unknown Claims,” as used in the definition of Settled Claims in
Paragraph V(A)(19), means claims which the Class Members do not know or suspect
to exist in their favor at the time of their granting a release of the Settled
Claims, which if known by them might have affected their settlement of the
Action. Solely with respect to any and all Settled Claims, it is the intention
of the parties hereto that, upon the Effective Date, as defined above, each of
the Class Members shall be deemed to have, and by operation of the Final
Judgment shall have, expressly waived and relinquished, to the fullest extent
permitted by law, the provisions, rights and benefits of any statute or law that
might otherwise render a general release unenforceable with respect to

 

11

--------------------------------------------------------------------------------


 

Unknown Claims, including the provisions, rights and benefits of § 1542 of the
California Civil Code, which provides: “A general release does not extend to
claims which the creditor does not know or suspect to exist in his favor at the
time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” The Representative Plaintiffs and each
of the Class Members shall be deemed to have acknowledged, and by operation of
the Final Judgment acknowledges, that he is aware that he may hereafter discover
facts in addition to or different from those which he now knows or believes to
be true with respect to the subject matter of this release, but that it is his
intention to fully, finally and forever settle and release, and each Class
Member shall be deemed, upon the Effective Date, to have, fully, finally, and
forever settled and released, any and all Settled Claims, known or unknown,
suspected or unsuspected, contingent or noncontingent, whether or not concealed
or hidden, which now exist, may hereafter exist or may heretofore have existed,
without regard to the subsequent discovery or existence of such different or
additional facts. All of the foregoing is the definition of “Unknown Claims.”

 

(25)         “Xcel” means Xcel Energy, Inc.

 

(26)         “Xcel Securities” means the common stock of Xcel.

 

B.            The Court’s Order Preliminarily Approving the Settlement

 

As soon as practicable after execution of this Agreement, counsel for the
undersigned parties shall apply jointly to the Court for an order in form and
substance substantially identical to the proposed Order attached hereto as
Exhibit A (“Order of Preliminary Approval”), which shall specifically include
provisions which:

 

12

--------------------------------------------------------------------------------


 

1.             Preliminarily approve the settlement as embodied in this
Agreement as being fair, reasonable, and adequate to the Settlement Class;

 

2.             For purposes of settlement only, certify the Settlement Class
pursuant to Fed.R.Civ.P. 23(a) and 23(b)(3) and determine that the interests of
Class Members in enforcing their rights in the Action will be fairly and
adequately represented by the Representative Plaintiffs and by Class Counsel.

 

3.             Provide that Plaintiffs’ Co-Lead Counsel is authorized to enter
into the Agreement on behalf of all Class Counsel and on behalf of the
Settlement Class, and to bind them all to the duties and obligations contained
herein, subject to final approval by the Court following the Settlement Hearing;

 

4.             Approve the form of Notice of Pendency of Class Action and
Derivative Action, Proposed Settlements, Motions for Attorneys’ Fees and
Settlement Fairness Hearing (“Notice of Settlement Hearing”), substantially in
the form attached hereto as Exhibit A-1, for mailing to Class Members and Xcel
shareholders in order to provide notice of the hearing for approval of the
settlement, and direct that Plaintiffs’  Settlement Counsel mail or cause to be
mailed such Notice of Settlement Hearing to those Class Members and Xcel
shareholders who can be identified through reasonable effort, such mailing to be
accomplished at least 45 days prior to the date of the Settlement Hearing;

 

5.             Approve the form of Summary Notice, substantially in the form
attached hereto as Exhibit A-2, to be published to provide notice of the
Settlement Hearing, and direct that Plaintiffs’ Settlement Counsel cause such
Summary Notice to be published once in the national edition of The Wall Street
Journal, Minneapolis Star

 

13

--------------------------------------------------------------------------------


 

Tribune, and the St. Paul Pioneer Press no more than 10 days after the mailing
described in Paragraph V(B)(4) above, and at least 35 days prior to the
Settlement Hearing;

 

6.             Find that mailing and publication pursuant to Paragraphs V(B)(4) 
and V(B)(5) above constitute the best notice practicable under the
circumstances, constitute due and sufficient notice of the matters set forth in
said Notices to all persons entitled to receive notice, and fully satisfy the
requirements of due process, of 15 U.S.C. §78u-4(a) (7), and of Fed.R.Civ.P. 23
and 23.1;

 

7.             Require any Class Member who desires to request exclusion from
the Settlement Class to so notify the Claims Administrator and counsel for the
undersigned parties in the manner set forth in the Notice of Settlement Hearing,
and to provide the information required therein;

 

8.             Schedule a hearing to be held by the Court (“Settlement
Hearing”)  to determine: (a) whether the settlement of this Action should be
approved as fair, reasonable, adequate, and in the best interests of the
Settlement Class; (b) whether a final judgment should be entered substantially
in the form attached hereto as Exhibit B (“Final Judgment”); (c) whether the
Representative Plaintiffs’ proposed plan of distribution of the settlement
proceeds that is described in the Notice of Settlement Hearing (“Plan of
Distribution”) should be approved as fair and reasonable to the Settlement
Class; and (d) whether to approve the application of Plaintiffs’ Co-Lead
Counsel, on behalf of lead plaintiffs and Class Counsel, for an award of
attorneys’ fees, costs, and expenses (“Fee and Expense Petition”);

 

14

--------------------------------------------------------------------------------


 

9.             Provide that any objections to the settlement, the Plan of
Distribution, or the Fee and Expense Petition shall be heard, and any papers
submitted in support of said objections shall be received and considered by the
Court at the Settlement Hearing (unless, in its discretion, the Court shall
direct otherwise), only if, on or before a date to be specified in the Court’s
Notice of Settlement Hearing, persons making objections give notice of their
intention to appear, and submit copies of such papers as they propose to submit,
to Analytics, Inc. and, on or before such date, submit such papers to Settlement
Counsel;

 

10.           Approve the form of Proof of Claim Form and Release, substantially
in the form attached hereto as Exhibit A-3, and direct that Plaintiffs’
Settlement Counsel mail or cause to be mailed such Proof of Claim Form and
Release at the same time and in the same manner to Class Members, as provided in
Paragraph V (B) (4) above with respect to the Notice of Settlement Hearing;

 

11.           Provide that, in order to share in the Settlement Fund, a Class
Member must execute and submit a Proof of Claim Form and Release in the manner
provided therein within such time as is allowed by the Court;

 

12.           Provide that all Class Members, whether or not they submit a Proof
of Claim Form and Release within the time provided, shall be permanently
enjoined and barred from asserting any claims (except through the proof of claim
procedures) arising from the Settled Claims, and that all Class Members
conclusively shall be deemed to have released any and all such Settled Claims;

 

15

--------------------------------------------------------------------------------


 

13.           Provide that, if this Agreement becomes Effective, only persons
who are Authorized Claimants shall have rights in the distribution of the
Settlement Fund;

 

14.           Provide that a Proof of Claim Form and Release filed by mail shall
be deemed to have been submitted when postmarked, if mailed by first class mail,
registered mail, or certified mail, postage prepaid, addressed in accordance
with the instructions given in the Proof of Claim Form and Release, and that all
other Proofs of Claim Forms and Release shall be deemed to have been submitted
at the time they are actually received by the Claims Administrator; and

 

15.           Provide that the Settlement Hearing may, from time to time and
without further notice to Class Members, be continued or adjourned by order of
the Court.

 

C.            Judgment To Be Entered by the Court Approving the Settlement

 

Upon approval by the Court of the settlement set forth in this Agreement, a
final judgment shall be entered by the Court, pursuant to an Order for Final
Judgment in form and substance substantially identical to the one attached
hereto as Exhibit B, which shall specifically include provisions that:

 

1.             Approve the settlement set forth in this Agreement as fair,
reasonable, adequate, and in the best interests of the Settlement Class, and
direct consummation of the settlement in accordance with the terms and
provisions of this Agreement;

 

16

--------------------------------------------------------------------------------


 

2.             Fully and finally dismiss the Action with prejudice and on the
merits, and without costs (except as may be provided herein) to any undersigned
party as against any other;

 

3.             Adjudge that the Representative Plaintiffs and all Class Members
shall conclusively be deemed to have released any claims, actions, causes of
action, rights or liabilities against the Settling Defendants, their respective
past and present parent, subsidiary, and affiliated corporations and entities,
the predecessors and successors in interest of any of them, and all of their
respective past and present officers, directors, employees, agents, partners,
representatives, spouses, heirs, executors, administrators, insurers,
reinsurers, attorneys, and assigns, arising out of, based upon, or otherwise
related in any way to the Settled Claims;

 

4.             Bar and permanently enjoin the Representative Plaintiffs and all
Class Members from instituting, asserting or prosecuting, either directly,
representatively, derivatively or in any other capacity, any and all claims
which they, or any of them, had, have or may have against the Settling
Defendants, their respective past and present parent, subsidiary, and affiliated
corporations and entities, the predecessors and successors in interest of any of
them, and all of their respective past and present officers, directors,
employees, agents, partners, representatives, spouses, heirs, executors,
administrators, insurers, reinsurers, attorneys, and assigns, arising out of,
based upon or otherwise related in any way to the Settled Claims;

 

5.             Determine, pursuant to 15 U.S.C. §78u-4(c) (1), that all counsel
appearing in this Action have complied with the requirements of Rule 11(b) of
the Federal Rules of Civil Procedure;

 

17

--------------------------------------------------------------------------------


 

6.             Approve the Plan of Distribution;

 

7.             Award Class Counsel and lead plaintiffs from out of the
Settlement Fund such attorneys’ fees, costs, and expenses as the Court may
allow; and

 

8.             Reserve jurisdiction over: (a) implementation of this settlement
and any distribution to Authorized Claimants, pursuant to further orders of the
Court; (b)  disposition of the Settlement Fund; (c) the Action, until the
Effective Date of the Final Judgment contemplated in this Agreement, and until
each and every act agreed to be performed by the undersigned parties shall have
been performed pursuant to this Agreement; (d) the Agreement, for the purpose of
implementing the Plan of Distribution;  and (e) all undersigned parties, for the
purpose of enforcing and administering this Agreement.

 

D.            Escrow Agreement

 

1.             It is agreed that all of the parties to this Agreement are bound
by all the terms and conditions of the Escrow Agreement with TCF National Bank
Minnesota, attached hereto as Exhibit C, as though said persons had physically
executed said agreement.

 

2.             Plaintiffs’ Settlement Counsel is authorized to execute such
transactions on behalf of the Representative Plaintiffs and Class Counsel as are
consistent with the terms of this Agreement and the Escrow Agreement attached
hereto as Exhibit C.

 

E.             Settlement Fund

 

1.             Within ten (10) business days after the Court enters its Order
Preliminarily Approving Settlement, Xcel shall deposit with the Escrow Agent,
pursuant

 

18

--------------------------------------------------------------------------------


 

to the terms of the Escrow Agreement, the sum of Eighty Million Dollars
($80,000,000), which amount shall be used to fund the Settlement Fund described
in the Escrow Agreement.

 

2.             None of the Settling Defendants shall be liable, under any
circumstance, to pay any amount pursuant to this Agreement except the
$80,000,000 set forth in Paragraph V(E)(1) above.

 

3.             As of the Effective Date, all rights of the Settling Defendants
in or to the Settlement Fund shall be extinguished.

 

4.             Except as provided by Paragraph V(F)(2) and V(I)(3) of this
Agreement, all interest earned on the Settlement Fund shall be for the benefit
of the Settlement Class and be added to the Settlement Fund.

 

F.             Notice Fund

 

1.             The Escrow Agent shall, on behalf of the Representative
Plaintiffs, establish a segregated fund as the Notice Fund, and shall pay into
the Notice Fund the sum of $250,000 from the Settlement Fund. The Notice Fund
shall be used to pay the initial costs of administering this settlement,
including without limitation the costs of providing notice to Class Members and
Xcel shareholders of the settlement of this Action and of the related Derivative
Action, and the taxes incurred, if any, as a result of interest accrued on the
Notice Fund. Funds for such purposes may be disbursed by Plaintiffs’ Settlement
Counsel without the requirement of any court order.

 

2.             If the Effective Date does not occur, or if this Agreement is
voided, terminated or cancelled for any reason, the Representative Plaintiffs
shall have no

 

19

--------------------------------------------------------------------------------


 

obligation to repay any amount actually disbursed out of the Notice Fund. Any
amounts remaining in the Notice Fund after payment of outstanding obligations
for notice, including all interest earned on the Notice Fund net of any tax
liability, shall be returned to the entities responsible for the deposit in
proportion to their respective payments into the Notice Fund within ten (10)
business days, and no other undersigned party shall have any further claim
whatsoever to such amounts.

 

3.             On the Effective Date, any balance then remaining in the Notice
Fund, less expenses incurred by it but not yet paid, shall be made part of the
Settlement Fund.

 

G.            Supervision and Distribution of the Settlement Fund

 

1.             Plaintiffs’ Settlement Counsel, acting on behalf of the
Settlement Class, and subject to the jurisdiction of the Court, shall calculate
the claims submitted by Class Members and shall oversee distribution of the
Settlement Fund to Class Members. Plaintiffs’ Settlement Counsel shall employ
the Claims Administrator to assist in such tasks. The Settling Defendants shall
have no responsibility, financial obligation, or liability whatsoever with
respect to the investment or distribution of the Settlement Fund, with respect
to the processing, payment or denial of claims against the Settlement Fund, or
otherwise with respect to the administration of this settlement or the
Settlement Fund.

 

2.             On and after the Effective Date, the Settlement Fund shall be
applied, subject to the approval of the Court, as follows:

 

(a)           To pay the Escrow Agent its reasonable fees and expenses; 

 

20

--------------------------------------------------------------------------------


 

(b)           To pay taxes due and owing on the Settlement Fund, if any,
including any federal, state, or local taxes paid by any Settling Defendant that
are attributable to interest earned by the Settlement Fund;

 

(c)           To pay to the Plaintiffs’ Settlement Counsel, on behalf of lead
plaintiffs and Class Counsel, such attorneys’ fees, costs, and expenses as the
Court may allow;

 

(d)           To pay all unpaid costs and expenses incurred in connection with
providing notice to Class Members, locating Class Members, administering and
distributing the Settlement Fund, and processing Proof of Claim Forms and
Releases, including without limitation the fees of the Claims Administrator, and
the fees of accountants for preparing tax returns for the Settlement Fund; 

 

(e)           To create a $75,000 reserve fund to be used to pay court-approved
late claims, to adjust any errors in payment, to make other equitable
adjustments, and to pay costs, expenses and attorneys’ fees associated with
dealing with such matters, subject to Court approval on notice to the Settling
Defendants but without further notice to the Settlement Class, with any
remainder to be paid to such charitable organizations as Plaintiffs’ Settlement
Counsel recommends and the Court approves; and

 

(f)            To pay the claims of all Authorized Claimants.

 

21

--------------------------------------------------------------------------------


 

3.             Concurrently with submission of this Agreement to the Court, the
Plaintiffs’ Co-Lead Counsel, on behalf of the Settlement Class, is submitting a
proposed Plan of Distribution of settlement proceeds to the Court for its
approval. The proposed Plan of Distribution is described in the Notice of
Settlement Hearing. It is agreed by the undersigned parties that Court approval
of the proposed Plan of Distribution is not a condition of this Agreement, and
the proposed Plan of Distribution is to be considered by the Court separately
from the Court’s consideration of the fairness, reasonableness and adequacy of
the settlement set forth in this Agreement. Any order or proceedings relating to
the proposed Plan of Distribution shall not operate to terminate or cancel this
Agreement or to affect its finality. 

 

4(a).        The Settling Defendants and the Escrow Agent agree to treat the
Settlement Fund as being at all times a “qualified settlement fund” within the
meaning of Treas. Reg. Section 1.468B-1. In addition, the Escrow Agent and, as
required, the Settling Defendants shall jointly and timely make such elections
as are necessary or advisable to carry out the provisions of this ¶ V(G)(4),
including the “relation-back election” (as defined in Treas. Reg. Section
1.468B-1) back to the earliest permitted date. Such elections shall be made in
compliance with the procedures and requirements contained in such regulations.
It shall be the responsibility of the Escrow Agent timely and properly to
prepare and deliver the form of election and any other necessary documentation
for signature by all necessary parties, and thereafter to cause the appropriate
filing or filings to occur. The election statement for the “relation-back
election” is attached hereto as Exhibit D and incorporated herein and shall be
signed by

 

22

--------------------------------------------------------------------------------


 

or on behalf of each transferor and TCF National Bank Minnesota either before or
simultaneous with the deposits of Settlement Funds into Escrow. 

 

(b)           For the purpose of Section 468B of the Internal Revenue Code of
1986, as amended, and the regulations promulgated thereunder, the
“administrator” shall be the Escrow Agent. The Escrow Agent shall timely and
properly file all informational and other tax returns necessary or advisable
with respect to the Settlement Fund (including, without limitation, the returns
described in Treas. Reg. Section 1.468B-2(k)). Such returns (as well as the
election described in ¶ V(G)(4)(a)) shall be consistent with this ¶ V(G)(4) and
in all events shall reflect that all taxes (including any interest or penalties)
on the income earned by the Settlement Fund shall be paid out of the Settlement
Fund as provided in ¶ V(G)(4)(c) hereof. 

 

(c)           All (i) taxes (including any interest or penalties) arising with
respect to the income earned by the Settlement Fund, including any taxes or tax
detriments that may be imposed upon the Settling Defendants and their related
parties with respect to any income earned by the Settlement Fund for any period
during which the Settlement Fund does not qualify as a “qualified settlement
fund” for Federal or state income tax purposes (“Taxes”); and (ii) expenses and
costs incurred in connection with operating and implementing this ¶ V(G)(4)
(including, without limitation, expenses of tax attorneys and/or accountants and
mailing and distribution costs and expenses relating to filing (or failing to
file) the returns described in this ¶ V(G)(4)) (“Tax Expenses”), shall be paid
out of the Settlement Fund; in all events the Settling Defendants and their
related parties shall have no liability or responsibility for the Taxes or the
Tax Expenses. The Settlement Fund shall indemnify and hold the Settling
Defendants and their related

 

23

--------------------------------------------------------------------------------


 

parties harmless for Taxes and Tax Expenses (including, without limitation,
taxes payable by reason of any such indemnification). Further, Taxes and Tax
Expenses shall be treated as, and considered to be, a cost of administration of
the Settlement and shall be timely paid by the Escrow Agent out of the
Settlement Fund without prior order from the Court and the Escrow Agent shall be
obligated (notwithstanding anything herein to the contrary) to withhold from
distribution to Class Members any funds necessary to pay such amounts including
the establishment of adequate reserves for any Taxes and Tax Expenses (as well
as any amounts that may be required to be withheld under Treas. Reg. Section
1.468B-2(l) (2)); the Settling Defendants and their related parties are not
responsible and shall have no liability therefor. The parties hereto agree to
cooperate with the Escrow Agent, each other, and their tax attorneys and
accountants to the extent reasonably necessary to carry out the provisions of
this ¶ V(G)(4).

 

(d)           For the purpose of this ¶ V (G)(4), references to the Settlement
Fund shall include both the Settlement Fund and the Notice Fund and shall also
include any earnings thereon. 

 

H.            The Fee and Expense Petition

 

1.             Plaintiffs’ Co-Lead Counsel, on behalf of lead plaintiffs and
Class Counsel, intends to file an application for attorneys’ fees, for
reimbursement of out-of-pocket costs and expenses, including any expert or
consultant fees incurred, and for reimbursement to the lead plaintiffs for their
time and expenses expended on the Action to the extent permitted by 15 U.S.C.
§ 78u-4(a)(6), all to be paid from out of the Settlement Fund (the “Fee and
Expense Petition”). Any and all such awards shall be paid only from the
Settlement Fund and shall not otherwise be paid by the Settling

 

24

--------------------------------------------------------------------------------


 

Defendants or their insurers. The Settling Defendants take no position as to
whether the requested payments to the lead plaintiffs are or are not proper.

 

2.             It is agreed that the allowance or disallowance by the Court of
all or any part of any application by Plaintiffs’ Co-Lead Counsel, as described
in paragraph V(H)(1), is not a term or condition of the settlement set forth in
this Agreement, and any order or proceeding relating thereto, or any appeal from
any such order, shall not operate to terminate or cancel this Agreement or to
affect or delay the Effective Date. However, distribution of all or a portion of
the Settlement Fund may be delayed in the event of an appeal concerning any
fees, costs, or expenses.

 

I.              Conditions of Settlement; Effect of Disapproval, Cancellation
and Termination

 

1.             This Agreement shall be deemed terminated and cancelled, and
shall have no further force and effect whatsoever, if: 

 

(a)           There is no Effective Date; 

 

(b)           The Court fails to enter an order certifying the Settlement Class,
preliminarily approving the settlement, and directing that notice of the
settlement be given, substantially in the forms provided in Paragraph V(B) and
Exhibits A and A-1 through A-3 hereto, or if such an order is entered, it later
is reversed or materially modified, whether on appeal or otherwise; 

 

(c)           The Court fails to enter a Final Judgment as provided in Paragraph
V(C) and Exhibit B hereto, or if such a Final Judgment is entered, it

 

25

--------------------------------------------------------------------------------


 

later is reversed or materially modified, whether on appeal or otherwise (a
reversal or modification of any proposed Plan of Distribution or of any award of
attorneys’ fees, costs, and expenses pursuant to the Fee and Expense Petition
shall not be deemed a reversal or modification of the material terms of this
Agreement). 

 

2.             Xcel shall have the right to terminate and cancel this Agreement
if the members of the Settlement Class who request exclusion from the settlement
pursuant to Paragraph V(B)(7) of this Agreement collectively have purchased or
otherwise acquired for value during the Class Period a number of shares of Xcel
common stock in excess of the number, or NRG Senior Notes having a principal
value in excess of the value, specified in a separate Supplement to Settlement
Agreement among the parties to this Agreement. The Supplement to Settlement
Agreement shall be filed and maintained with the Court under seal and its terms
and conditions, to the extent reasonably feasible, shall be treated hereafter by
all Parties as confidential. If Xcel elects to terminate and cancel this
Agreement pursuant to this Paragraph V(I)(2), it shall give written notice to
the Plaintiffs’ Co-Lead Counsel by no later than one day before the Settlement
Hearing. The Claims Administrator shall deliver copies of all requests for
exclusion received, together with copies of all written revocations of requests
for exclusion, to Defendants’ Settlement Counsel no later than 10 days before
the Settlement Hearing. 

 

3.             In the event that this Agreement is voided, terminated or
cancelled, or fails to become effective for any reason whatsoever, then within
10 days after written notice is sent by any undersigned party to the Escrow
Agent and all other undersigned

 

26

--------------------------------------------------------------------------------


 

parties, the Notice Fund and/or Settlement Fund and all interest earned thereon
(subject to the expiration of any time deposit not to exceed 90 days) shall be
refunded in proportion to their respective payments into the Settlement Fund,
less: (a) reasonable Escrow Agent fees and expenses; (b) any amounts disbursed,
billed, or incurred for notice pursuant to Paragraph V(F)(1) of this Agreement;
and (c) any amounts disbursed, billed, or incurred for tax liabilities on the
respective funds, if any. In such event, the undersigned parties shall be deemed
to have reverted to their respective statuses as of the date and time
immediately prior to the execution of this Agreement, and they shall proceed in
all respects as if this Agreement, its exhibits, and any related agreements or
orders, had never been executed. In such event, the undersigned parties jointly
will seek vacation of any order entered or actions taken in connection with this
Agreement. 

 

J.             Miscellaneous Provisions

 

1.             All of the exhibits attached hereto are hereby incorporated by
this reference as though fully set forth herein. 

 

2.             This Agreement may be amended or modified only by a written
instrument signed by all of the parties to this Agreement or their
successors-in-interest. 

 

3.             The waiver by one party of any breach of this Agreement by any
other party shall not be deemed a waiver, by that party or by any other party to
this Agreement, of any other prior or subsequent breach of this Agreement. 

 

4.             This Agreement and its exhibits constitute the entire agreement
among the parties hereto, and no representations, warranties or inducements have
been made to any party concerning this Agreement or its exhibits other than the

 

27

--------------------------------------------------------------------------------


 

representations, warranties and covenants contained and memorialized in such
documents. 

 

5.             Plaintiffs’ Co-Lead Counsel, on behalf of the Settlement Class,
is authorized to take all appropriate action required or permitted to be taken
by the Settlement Class or Class Counsel pursuant to this Agreement to
effectuate its terms. Plaintiffs’ Co-Lead Counsel also is authorized to enter
into any modifications or amendments to this Agreement on behalf of the
Settlement Class which such counsel deems appropriate. 

 

6.             Within 90 days of the Effective Date, the parties to this
Agreement shall comply with the provisions of the Joint Stipulation and
Protective Order entered by the Court, as it relates to the destruction or
return of confidential materials. 

 

7.             This Agreement will be executed on behalf of Representative
Plaintiffs and the Settlement Class by Plaintiffs’ Co-Lead Counsel and on behalf
of Xcel and the Individual Defendants by their respective counsel of record. All
counsel executing this Agreement represent and warrant that they are authorized
and empowered to execute this Agreement on behalf of their stated client(s), and
that the signature of such counsel is intended to and does legally bind stated
client(s) of such counsel. 

 

8.             Before the Representative Plaintiffs or their attorneys issue any
press release relating to the Action or its resolution, the proposed press
release will be given to Xcel for approval. The press release will not be issued
unless Xcel consents in writing to its issuance; Xcel will not unreasonably
withhold that consent. 

 

28

--------------------------------------------------------------------------------


 

9.             This Agreement may be executed in one or more counterparts. All
executed counterparts and each of them shall be deemed to be one and the same
instrument, provided that counsel for the parties hereto shall exchange among
themselves original signed counterparts. 

 

10.           This Agreement shall be binding upon, and inure to the benefit of,
the successors and assigns of the parties to this Agreement.

 

11            All terms of this Agreement and the exhibits hereto shall be
governed by and interpreted according to the laws of the State of Minnesota.

 

12.           The parties to this Agreement and their counsel agree to use their
best efforts, and to take all reasonable steps necessary, to obtain the entry of
the Order for Final Judgment and to effectuate the settlement set forth in this
Agreement. 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed, by their duly authorized attorneys, as of the date stated above.

 

29

--------------------------------------------------------------------------------


 

Date: December 31, 2004.

 

Date: December 31, 2004

 

 

 

 

 

 

 

 

FOR THE REPRESENTATIVE

 

FOR DEFENDANTS XCEL ENERGY,

PLAINTIFFS, CLASS COUNSEL, AND

 

INC., WAYNE BRUNETTI, EDWARD J.

THE SETTLEMENT CLASS

 

MCINTYRE, WILLIAM T. PIEPER, GARY

 

 

R. JOHNSON AND RICHARD C. KELLY

 

 

 

 

CHESTNUT & CAMBRONNE, P.A.

 

 

 

 

 

JONES DAY

 

 

 

 

 

 

 

 

 

By:

s\ Jack L. Chestnut

 

 

 

 

Jack L. Chestnut, No. 16378

By:

 s\John M. Newman, Jr.

 

 

Karl L. Cambronne, No. 14321

 

John M. Newman, Jr., No. 5763

 

Jeffrey D. Bores, No. 227699

 

Geoffrey J. Ritts, No. 62603

 

3700 Campbell Mithun Tower

 

North Point

 

222 South Ninth Street

 

901 Lakeside Avenue

 

Minneapolis, MN 55402

 

Cleveland, Ohio 44114

 

(612) 339-7300

 

Telephone: (216) 586-3939

 

Fax (612)336-2940

 

 

 

 

 

 

BERGER & MONTAGUE, P.C.

 

 

 

 

 

BRIGGS AND MORGAN, P.A.

 

 

 

 

 

 

 

 

By

s\Sherrie R. Savett

 

 

 

 

Sherrie R. Savett, No. 17646

By

s\Timothy R. Thornton

 

 

Phyllis M. Parker, No. 77336

 

Timothy R. Thornton, No. 109630

 

1622 Locust Street

 

2400 IDS Center

 

Philadelphia, PA 19103

 

80 South 8th Street

 

(215) 875-3000

 

Minneapolis, MN 55402

 

 

 

Telephone: (612) 334-8400

 

 

 

 

 

 

 

 

 

 

FOR DEFENDANT JAMES J. HOWARD

 

30

--------------------------------------------------------------------------------


 

 

 

 

RIDER BENNETT LLP

 

 

 

 

 

 

 

 

 

 

 

By

s\ Eric J. Magnuson

 

 

 

 

 

 

Eric J. Magnuson, No. 66412

 

 

 

 

Rachna B. Sullivan, No. 272565

 

 

 

 

Suite 4900

 

 

 

 

33 South Sixth Street

 

 

 

 

Minneapolis, MN 55402

 

 

 

 

Telephone: (612) 340-7951

 

 

 

 

 

 

 

 

 

 

 

FOR DEFENDANTS DAVID H.

 

 

 

PETERSON AND LEONARD A. BLUHM

 

 

 

 

 

 

 

 

 

 

 

MASLON EDELMAN BORMAN &

 

 

 

BRAND

 

 

 

 

 

 

 

 

 

 

 

By:

 \Richard G. Wilson

 

 

 

 

 

 

Richard G. Wilson, No. 16544

 

 

 

 

James F. Killian, No. 193914

 

 

 

 

3300 Wells Fargo Center

 

 

 

 

90 South Seventh Street

 

 

 

 

Minneapolis, MN 55402

 

 

 

 

Telephone: (612) 672-8300

 

 

 

 

 

 

 

 

 

 

 

FOR DEFENDANT LUELLA G.

 

 

 

GOLDBERG

 

31

--------------------------------------------------------------------------------


 

 

GREENE ESPEL, P.L.L.P.

 

 

 

 

 

 

 

By:

s\William J. Otteson

 

 

 

 

Andrew M. Luger, No. 189261

 

 

 

William J. Otteson, No. 290440

 

 

 

200 South Sixth Street, Suite 1200

 

 

 

Minneapolis, MN 55402

 

 

 

Telephone: (612) 373-0830

 

32

--------------------------------------------------------------------------------


 

EXHIBIT A

 

UNITED STATES DISTRICT COURT

DISTRICT OF MINNESOTA

 

In Re Xcel Energy, Inc., Securities, Derivative

Master File: Civil 02-2677 (DSD/FLN)

& “ERISA” Litigation

MDL No. 1511

 

 

This document relates to Case Nos. 02-2677, 02-2774, 02-2787, 02-2832, 02-2889,
02-2921, 02-2933, 02-3053, 02-3508, 02-3574, 02-3715, 02-3755, and 02-3798, the
Securities Actions.

 

 

ORDER PRELIMINARILY APPROVING SECURITIES LITIGATION SETTLEMENT,

DIRECTING PROVISION OF NOTICE AND SCHEDULING SETTLEMENT HEARING

 

WHEREAS, the parties to the above-described class action (“Action”) have applied
for an order, pursuant to Rule 23(e) of the Federal Rules of Civil Procedure,
fixing certain matters in connection with a proposed settlement of the Action,
in accordance with a Settlement Agreement (the “Proposed Settlement”) entered
into by the parties as of December 31, 2004, which is incorporated herein by
reference, and dismissing the Action upon the terms and conditions set forth in
the Settlement Agreement;

 

NOW, THEREFORE, pursuant to Rule 23(e) of the Federal Rules of Civil Procedure,
upon the agreement of the parties, and after consideration of the Settlement
Agreement and the exhibits annexed thereto,

 

IT IS HEREBY ORDERED that:

 

1.          The representations, agreements, terms, and conditions of the
parties’ Proposed Settlement, as embodied in the Settlement Agreement and the

 

--------------------------------------------------------------------------------


 

exhibits attached thereto, are preliminarily approved pending a final hearing on
the Proposed Settlement as provided herein.

 

2.             For purposes of the Proposed Settlement only, the Court finds and
determines that the Action may proceed as a class action pursuant to Rules 23(a)
and 23(b)(3) of the Federal Rules of Civil Procedure, on behalf of a class
consisting of all Persons, including Xcel employees, who purchased or otherwise
acquired for value common stock of Xcel Energy, Inc. (“Xcel”) or Senior Notes
issued by NRG Energy, Inc. (“NRG Senior Notes”) (consisting of 7.75% notes due
2011 and 8.625% notes due 2031) during the period beginning January 31, 2001
through July 25, 2002, inclusive (“Class Period”) whether pursuant to
prospectus, in open-market transactions, or otherwise, except the defendants,
any member of the immediate family of any Individual Defendant, and any legal
representative, heir, controlling person, successor, predecessor in interest or
assign of any defendant (“Settlement Class” or “Class”). Also for purposes of
the Proposed Settlement only, the Court further finds and determines, pursuant
to Rule 23(a) of the Federal Rules of Civil Procedure, that Chips Investments
Limited Partnership, Steven Aanenson, Beverly K. Aanenson, Harry C. Andrews,
Thomas R. Perry, Jr., Lloyd and Barbara Amundson Charity Foundation, Lake Benton
Bancorporation, Inc., L.A. Amundson Scholarships, Inc. and Catholic Workman
(“Representative Plaintiffs”) and counsel of record will fairly and adequately
represent the interests of the Settlement Class in enforcing their rights in the
Action.

 

3.             Pursuant to Rule 23(g), the Court appoints as co-lead counsel for
the Class the law firms of Chestnut & Cambronne, P.A. and Berger & Montague,
P.C. Based on the proceedings in this matter to date and the documents on file
with the

 

2

--------------------------------------------------------------------------------


 

Court, the Court concludes that Class counsel has and will represent the Class
fairly and adequately. Appointment of the above-named counsel as Class counsel
is supported by the significant work that Class counsel has performed in
identifying and investigating the potential claims in this action, the
experience of Class counsel in handling class actions and securities actions,
Class counsel’s knowledge of the securities laws, and the resources that Class
counsel has committed to the prosecution of this action.

 

4.             For purposes of the Proposed Settlement only, the Court appoints
Jack L. Chestnut and the law firm of Chestnut & Cambronne P.A., Minneapolis,
Minnesota, as Plaintiffs’ Settlement Counsel to act on behalf of the Settlement
Class, the Representative Plaintiffs, and the other Class Counsel with respect
to the Proposed Settlement. The Court authorizes Plaintiffs’ Co-Lead Counsel to
enter into the Settlement Agreement on behalf of all Class Counsel, the
Representative Plaintiffs, and the Settlement Class, and to bind them all to the
duties and obligations contained therein, subject to final approval by the Court
of the Proposed Settlement.

 

5.             Having reviewed the proposed form of Notice of Pendency of Class
Action and Derivative Action, Proposed Settlements, Motions for Attorneys’ Fees
and Settlement Fairness Hearing submitted by the parties as Exhibit A-l to the
Settlement Agreement (“Notice of Settlement Hearing”), the Court hereby approves
such Notice of Settlement Hearing and directs that Plaintiffs’ Settlement
Counsel shall mail, or cause to be mailed, such Notice of Settlement Hearing to
all members of the Settlement Class (“Class Members”) and owners of Xcel Energy,
Inc. common stock as of December 27, 2004, who can be identified through
reasonable effort. The mailing is to be made by

 

3

--------------------------------------------------------------------------------


 

first-class United States mail, postage prepaid, at least 45 days prior to the
date of the Settlement Hearing.

 

6.             Having reviewed the proposed form of Summary Notice of Pendency
of Class Action and Derivative Action, Proposed Settlements, Motions for
Attorneys’ Fees and Settlement Fairness Hearing submitted by the parties as
Exhibit A-2 to the Settlement Agreement (“Summary Notice”), the Court hereby
approves such Summary Notice and directs that Plaintiffs’ Settlement Counsel
shall cause such Summary Notice to be published once in the national edition of
The Wall Street Journal, Minneapolis Star Tribune, and St. Paul Pioneer Press,
no more than 10 days after the mailing of the Notice of Settlement Hearing and
at least 35 days prior to the Settlement Hearing.

 

7.             The Court finds and determines that mailing of the Notice of
Settlement Hearing and publication of the Summary Notice constitute the best
notice to the Settlement Class practicable under the circumstances, constitute
due and sufficient notice of the matters set forth in said Notices to all
persons entitled to receive notice, and fully satisfy the requirements of due
process, of 15 U.S.C. § 78u-4(a)(7), and of Rule 23 of the Federal Rules of
Civil Procedure.

 

8.             Any Class Member who desires to request exclusion from the
Settlement Class must submit a written request for exclusion in the form and
manner required by the Notice of Settlement Hearing. Such request for exclusion
must be addressed to Analytics, Inc., in an envelope marked “Request for
Exclusion” and received or postmarked on or before March 17, 2005; must refer to
the action In Re Xcel Energy, Inc., Securities Litigation, Civil File No.
02-2677 (DSD/FLN); must include

 

4

--------------------------------------------------------------------------------


 

a statement that the Class Member wishes to be excluded from participation in
the Proposed Settlement; and must provide the quantity (i.e., the number of
shares or the principal value of notes) of Xcel common stock or NRG Senior
Notes, respectively, purchased during the Class Period, and the dates of such
purchases. Copies of such requests for exclusion must also be served upon, and
received by, the following counsel on or before that same date:

 

 

Jack L. Chestnut

 

Chestnut & Cambronne, P.A.

 

3700 Campbell Mithun Tower

 

222 South Ninth Street

 

Minneapolis, MN 55402

 

Plaintiffs’ Settlement Counsel

 

 

 

John M. Newman, Jr.

 

Jones Day

 

North Point

 

901 Lakeside Avenue

 

Cleveland, OH 44114

 

Defendants’ Settlement Counsel

 

9.             A hearing will be held by this Court in the Courtroom of The
Honorable David S. Doty, U.S. Federal Building, 300 South Fourth Street,
Minneapolis, Minnesota 55415, at 9:30 a.m. on April 1, 2005 (“Settlement
Hearing”), to determine: (a) whether the Proposed Settlement should be approved
as fair, reasonable, adequate, and in the best interests of the Settlement
Class; (b) whether a final judgment should be entered substantially in the form
of Exhibit B to the Settlement Agreement; (c) whether the Representative
Plaintiffs’ proposed plan of distribution of the settlement proceeds as
described in the Notice of Settlement Hearing (“Plan of Distribution”) should be
approved as fair and reasonable to the Settlement Class; and (d) whether to
approve the motion of Plaintiff’s Co-Lead Counsel, on behalf of lead plaintiffs
and Class Counsel,

 

5

--------------------------------------------------------------------------------


 

for an award of attorneys’ fees, costs, and expenses (“Fee and Expense
Petition”). The Settlement Hearing is subject to continuation or adjournment by
the Court without further notice.

 

10.           Prior to the Settlement Hearing, Plaintiffs’ Co-Lead Counsel shall
cause an affidavit to be filed with the Court certifying that the Notice of
Settlement Hearing has been provided and the Summary Notice has been published
as directed in Paragraphs 4 and 5 of this Order.

 

11.           Any Class Member who wishes to object to the Proposed Settlement,
the Plan of Distribution, and/or the Fee and Expense Petition, or to appear at
the Settlement Hearing and show cause, if any, why the same should not be
approved as fair, reasonable, adequate, and in the best interests of the
Settlement Class, or why a final judgment should not be entered thereon, must
serve and submit a written notice of intention to appear and written objections
in the form and manner required by the Notice of Settlement Hearing. Such notice
of intention to appear and objections must be addressed to Analytics, Inc.; must
refer to In Re Xcel Energy, Inc., Securities Litigation, Civil File No. 02-2677
(DSD/FLN); must be received by Analytics, Inc. by March 17, 2005, a date which
is in excess of 14 days prior to the date of the Settlement Hearing; must
provide, with respect to each transaction in Xcel common stock or NRG Senior
Notes made by such person during the Class Period, a statement setting forth the
date, type of transaction, price, and quantity (i.e., the number of shares or
the principal value of notes) of Xcel common stock or NRG Senior Notes,
respectively, involved; must provide a detailed statement of such person’s
specific objections to any matter before the Court and the grounds therefor;
must include all

 

6

--------------------------------------------------------------------------------


 

documents and other writings such person wishes the Court to consider; and must
identify any witnesses such person may call to testify and exhibits such person
intends to offer into evidence at the Settlement Hearing. Copies of all
materials also must be

submitted and received by the following counsel on or before that same date:

 

 

Jack L. Chestnut

 

Chestnut & Cambronne, P.A.

 

3700 Campbell Mithun Tower

 

222 South Ninth Street

 

Minneapolis, MN 55402

 

Plaintiffs’ Settlement Counsel

 

 

 

John M. Newman, Jr.

 

Jones Day

 

North Point

 

901 Lakeside Avenue

 

Cleveland, OH 44114

 

Defendants’ Settlement Counsel

 

12.           No person shall be entitled to object to the Proposed Settlement,
to the final judgment to be entered in this Action, to any award of attorneys’
fees, costs, and expenses to lead plaintiffs and Class Counsel, or otherwise to
be heard, except by serving and filing a written notice of intention to appear
and written objections in the form and manner, and by the date, required by the
Notice of Settlement Hearing. Any person who fails to object in the manner and
by the date required shall be deemed to have waived any objections, and shall be
forever barred from raising such objections in this or any other action or
proceeding.

 

13.           Based upon the preliminary hearing and the Court’s analysis of the
Plan of Distribution, the Court determines that Xcel shares that were both
purchased and sold during the Class Period were not damaged.

 

7

--------------------------------------------------------------------------------


 

14.           Having reviewed the proposed Proof of Claim Form and Release
submitted by the parties as Exhibit A-3 to the Settlement Agreement, the Court
hereby approves such Proof of Claim Form and Release and directs that
Plaintiffs’ Co-Lead Counsel shall mail, or cause to be mailed, such Proof of
Claim Form and Release at the same time, in the same manner, and to the same
persons, as provided in Paragraph 5 with respect to the Notice of Settlement
Hearing.

 

15.           In order to share in any proceeds resulting from the settlement of
this Action, Class Members must submit a Proof of Claim Form and Release (“Proof
of Claim”) in the manner provided therein by no later than May 1, 2005. A Proof
of Claim submitted by mail shall be deemed to have been submitted when
postmarked, if mailed by first-class mail, registered mail, or certified mail,
postage prepaid, addressed in accordance with the instructions given in the
Proof of Claim. All other Proofs of Claim shall be deemed to have been submitted
at the time they are actually received by Analytics, Inc. Late claims shall be
denied as untimely.

 

16.           Upon the entry of final judgment after the Settlement Hearing, all
Class Members, whether or not they have filed a Proof of Claim within the time
provided, shall be barred and enjoined from asserting any claims (except through
the Proof of Claim procedures) arising from the Settled Claims (as defined in
Paragraph V(A)(19) of the Settlement Agreement), and all Class Members shall be
conclusively deemed to have released any and all such claims.

 

17.           Upon the entry of final judgment after the Settlement Hearing, and
upon the Effective Date of the final judgment contemplated by the Settlement
Agreement, which will occur three court days after the date upon which the
judgment in

 

8

--------------------------------------------------------------------------------


 

this Action becomes not subject to further appeal or review, only persons who
are Class Members shall have rights in the distribution of the Settlement Fund
created by the Proposed Settlement, except as otherwise ordered by the Court.

 

18.           Pending final determination of whether the Proposed Settlement
should be approved, neither any Representative Plaintiff nor any Class Member
who has received notice of the Proposed Settlement shall commence or prosecute,
either directly, representatively or in any other capacity, any action or
proceeding in any court or tribunal asserting any of the Settled Claims.

 

19.           The Court reserves the right to adjourn or continue the Settlement
Hearing, and any adjournment or continuance may be without further notice of any
kind other than oral announcement at the Settlement Hearing or at any later
hearing.

 

Date:

 

 

 

 

 

 

 

 

David S. Doty

 

United States District Judge

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

UNITED STATES DISTRICT COURT

DISTRICT OF MINNESOTA

 

In Re Xcel Energy, Inc., Securities, Derivative

 

Master File: Civil 02-2677 (DSD/FLN)

& “ERISA” Litigation

 

MDL No. 1511

 

 

 

This document relates to Case Nos. 02-2677, 02-2774, 02-2787, 02-2832, 02-2889,
02-2921, 02-2933, 02-3053, 02-3508, 02-3574, 02-3715, 02-3755, and 02-3798, the
Securities Actions, and Case No. 02-2931, the Derivative Action.

 

 

 

NOTICE OF PENDENCY OF CLASS ACTION AND DERIVATIVE ACTION,

PROPOSED SETTLEMENTS, MOTIONS FOR ATTORNEYS’ FEES AND

SETTLEMENT FAIRNESS HEARING

 

If you purchased or otherwise acquired for value the common stock of defendant
Xcel Energy, Inc. or NRG Senior Notes (as defined in the response to Question 7
below) between January 31, 2001 through and including July 25, 2002, or if you
are a current Xcel shareholder, then you should read this notice .

 

A federal court authorized this notice. This is not a solicitation from a
lawyer. Please do not call the court, Xcel Energy, or Bank of New York about
this notice. Additional information is available by calling toll-free
1-866-890-4859, or at www.xcelenergysettlement.com.

 

THIS NOTICE AFFECTS YOUR LEGAL RIGHTS. PLEASE READ IT CAREFULLY. YOU MAY WISH TO
CONSULT YOUR ATTORNEY CONCERNING THIS NOTICE. NO CLAIM IS BEING MADE AGAINST
YOU.

 

•                  The Settlement of the Securities Actions will provide an $80
million settlement fund for the benefit of persons who purchased or otherwise
acquired for value shares of common stock of Xcel Energy, Inc. (“Xcel”) between
January 31, 2001 and July 25, 2002 (the “Class Period”). The Settlement of the
Derivative Action includes corporate governance changes affecting how Xcel’s
board of directors will function in the future.

•                  The Settlement of the Securities Actions resolves lawsuits
claiming that Xcel misled investors about the status and prospects of its
business, the terms of its credit agreements, its energy trading practices and
its relationship with NRG Energy, Inc. (“NRG”). The Settlement of the Derivative
Action resolves a lawsuit claiming that Xcel’s directors and certain officers
violated fiduciary duties that they owed to Xcel.

•                  Your legal rights are affected whether you act, or do not
act. Read this notice carefully.

 

--------------------------------------------------------------------------------


 

YOUR LEGAL RIGHTS AND OPTIONS

 

SUBMIT A CLAIM FORM

 

The only way to get a payment, if you are eligible for one.

EXCLUDE YOURSELF

 

Get no payment. This is the only option that allows you ever to be part of any
lawsuit against Xcel and the other defendants about the legal claims in the
Securities Actions.

OBJECT

 

Write to the Court about why you do not like either Settlement.

GO TO A HEARING

 

Ask to speak in Court about the fairness of either Settlement.

DO NOTHING

 

Get no payment. Give up rights.

 

•                  These rights and options —and the deadlines to exercise
them—are explained in this notice.

 

•                  The Court in charge of this case still has to decide whether
to approve the Settlements. Payments will be made if the Court approves the
Settlements and after any appeals are resolved. This process could take a
considerable amount of time. Please be patient.

 

SUMMARY OF CLASS ACTION AND DERIVATIVE SETTLEMENTS

 

Description of Securities Actions and Derivative Action

 

The proposed Settlement will resolve two lawsuits, the “Securities Actions” and
the “Derivative Action.” The Securities Actions were brought on behalf of
persons who purchased or otherwise acquired for value Xcel common stock and NRG
Senior Notes, and the Derivative Action was brought by an Xcel shareholder on
behalf of Xcel against certain of its current or former officers and directors.
The plaintiffs in the Securities Actions claim that the defendants made
misleading statements that caused the plaintiffs to pay inflated prices for the
securities they purchased. The Securities Actions are being settled for the
payment of an $80 million Settlement Fund. The plaintiff in the Derivative
Action claims that Xcel directors and certain officers violated fiduciary duties
they owed to Xcel, causing damage to Xcel. The Derivative Action is being
settled with

 

2

--------------------------------------------------------------------------------


 

an agreement to make certain prospective corporate governance changes related to
how Xcel’s board of directors operates, with the intention of benefiting Xcel in
the future.

 

Statement of Plaintiffs’ Recovery in Securities Actions

 

Under the Settlement of the Securities Actions described in this notice, a
Settlement Fund consisting of $80 million in cash, plus interest accrued
thereon, will be established. The Net Settlement Fund will be distributed in the
manner described in the Plan of Distribution at pages      -      below to
persons who bought Xcel stock during the Class Period. Plaintiffs estimate that
there were approximately 148,927,191 million shares of Xcel common stock traded
during the Class Period as to which there may have been damage. Plaintiffs
estimate that the average recovery per share is $0.54 before deduction of
Court-awarded attorneys’ fees and expenses (assuming claims were to be made for
all damaged shares). A Class Member’s actual recovery will be a proportion of
the Net Settlement Fund determined by his, her or its approved claim as compared
to the total amount of approved claims of all Class Members who submit proofs of
claim. Purchasers of NRG Senior Notes will not receive any payment.

 

Statement of Potential Outcomes In Securities Actions

 

The parties disagree on both liability and damages and do not agree on the
average amount of damages per share or per dollar of debt that would be
recoverable if plaintiffs were to prevail on each claim alleged. The Defendants
deny that they are liable to the Plaintiffs or the Class for any amount of money
and deny that the Plaintiffs and the Class have suffered any damage at all.

 

The lead plaintiffs and plaintiffs’ counsel believe, based on the advice of
experts they have retained, that the total potential damages in the Securities
Actions for

 

3

--------------------------------------------------------------------------------


 

purchasers of Xcel common stock are $354.9 million, if it were to be proved that
the defendants violated the securities laws. Defendants’ expert believes that
even if the alleged violations were found to have occurred, damages to
purchasers of Xcel common stock would be no more than $36.8 million, and could
be as low as $15 million. Plaintiffs’ expert believes that the total potential
damages for purchasers of NRG Senior Notes are $0. Defendants’ expert believes
that if even liability were to be established on claims relating to NRG Senior
Notes, only nominal damages, approximately $0, could be proven for those claims.
The Court has already ruled on the claims relating to NRG Senior Notes, and has
dismissed those claims with prejudice. Moreover, as a result of the bankruptcy
of NRG Energy, Inc., the claims relating to the NRG Senior Notes have been
released as against Xcel and present and former Xcel directors and officers.

 

Statement of Recovery On Behalf of Xcel In Derivative Action

 

Unlike securities litigation, which seeks recovery to individual shareholders,
derivative litigation instead is brought on behalf of the company itself,
alleging that the directors and/or certain officers breached their fiduciary
duties, resulting in injury to the company. The principal claims underlying the
present Derivative Action are that the directors of Xcel violated their
fiduciary duties by, among other things, failing to ensure that Xcel’s
management made full and accurate disclosures regarding certain operational
risks the company faced in connection with cross-default provisions of credit
agreements with lenders, and failing to have in place at the Company an adequate
and effective system of internal controls sufficient to ensure Xcel’s public
statements and filings with the Securities and Exchange Commission about its
business and finances were complete and accurate. The proposed Settlement of the
Derivative Action

 

4

--------------------------------------------------------------------------------


 

described in this notice would address these alleged corporate governance
deficiencies. Specifically, the proposed changes, some of which directly affect
the Audit Committee, the Finance Committee and the Governance, Compensation and
Nominating Committee of the Board of Xcel include, among others.

 

Audit Committee: the Settlement requires that (i) at least one member of the
Audit Committee must also serve on the Finance Committee, (ii) the Audit
Committee must coordinate and consult with the Finance Committee for the purpose
of receiving all reasonably available information relevant to the Audit
Committee’s determination of whether the Company’s audited and unaudited
financial disclosures appropriately disclose material financial and operational
risk exposures the Company faces, and (iii) the Audit Committee will increase
its minimum number of annual meetings from four to no fewer than five;

 

Finance Committee: the Settlement (i) broadens the mandate of the Finance
Committee to include responsibility to coordinate with management regarding the
oversight and control of operational risk exposures at the Company, (ii) grants
to committee members the right to call a meeting of the committee whenever a
majority determines such meeting is necessary or advisable, (iii) further
reflects the Audit Committee changes described above by requiring that (a) the
Finance Committee include at least one member of the Audit Committee, and (b)
the Finance Committee must coordinate and consult with the Audit Committee for
the purpose of sharing all reasonably available information relevant to the
Audit Committee’s determination of whether the Company’s audited and unaudited
financial disclosures appropriately disclose material financial and operational
risk exposures the Company faces; and

 

5

--------------------------------------------------------------------------------


 

Governance, Compliance and Nominating Committee: the Settlement imposes a
minimum number of annual meetings of not fewer than four.

 

In addition, the proposed Settlement requires the Board to direct management to
undertake certain internal assessments of communication and information
processes within the Company, with the purpose of developing improved systems as
appropriate in order to strengthen the flow of material information to the Board
regarding, among other areas, the Company’s material financial commitments and
credit arrangements, and the public reporting of significant conditions and
contingencies regarding such commitments and arrangements. A detailed listing of
all the proposed corporate governance changes is in the Stipulation of
Settlement of the Derivative Action, which you can obtain by following the
instructions in the answers to questions 27 and 28.

 

Statement of Potential Outcomes In Derivative Action

 

To institute a derivative action, a shareholder must either make a demand on the
company’s board to take appropriate remedial action (including, as appropriate,
bringing legal action against some or all of the directors themselves), or
demonstrate in the complaint that making such a demand would have been futile,
based on, for example, the conduct of the defendants themselves in connection
with the alleged wrongdoing. The District Court dismissed Plaintiff’s derivative
claims based on a finding that, among other things, Plaintiff had failed
adequately to allege why she did not first make a demand on the Board of Xcel
before she brought her Derivative Action. Plaintiff contends that her complaint
more than adequately alleged the reasons why making such demand, in light of the
acts and failures to act by the Board during 2001 and the first half of 2002,
was not required by law.

 

6

--------------------------------------------------------------------------------


 

Plaintiff filed an appeal to the U.S. Court of Appeals for the Eighth Circuit on
this issue. Both Plaintiff and the Derivative Defendants have fully briefed
their arguments on this appeal, and the parties were awaiting the appellate
court’s setting a date for argument on the matter. If Plaintiff were to lose
this appeal, the Derivative Action would be over, with no relief, in the form of
changes to corporate governance or otherwise, resulting from it. If Plaintiff
were to win on this appeal, the Derivative Defendants could find themselves
facing personal liability to Xcel, posing a significant risk, despite the
Derivative Defendants’ consistent position that they did not breach their
fiduciary duties to Xcel. Plaintiff believes the proposed Settlement of the
Derivative Action offers real benefit to Xcel in the form of significant
corporate governance changes, in light of the risks and uncertainties of
continued litigation.

 

Statement of Attorneys’ Fees or Costs Sought in Securities Actions

 

Plaintiffs’ counsel in the Securities Actions will ask the Court to award them
attorneys’ fees of 25% of the gross Settlement Fund, along with costs and
expenses (including, among other items, fees to be paid to the Claims
Administrator, an award to the lead plaintiffs for their time and expenses
devoted to this action, and a portion of the fee for plaintiff’s counsel in the
Derivative Action) not to exceed $1,200,000. Therefore, the total attorneys’
fees, costs, and expenses which are requested in the Securities Actions are a
maximum of $21,200,000. If the Court agrees to award this amount, the total
attorneys’ fees, costs, and expenses will amount to 26.5% of the total recovery.
The attorneys’ fees, costs, and expenses sought by plaintiffs’ counsel would
amount to $0.14 per share for those shares that suffered damages, if the request
is granted in full. The requested attorneys’ fees are based upon the complex
nature of the litigation, the

 

7

--------------------------------------------------------------------------------


 

considerable effort devoted to prosecuting the action, the risk assumed by
plaintiffs’ counsel, the difficulties encountered in obtaining the settlement,
the time devoted to resolving this lawsuit and the significant recovery to the
Xcel shareholders. In this type of litigation it is customary for counsel to be
awarded a percentage of the common fund recovery as their attorneys’ fees.

 

Statement of Attorneys’ Fees and Costs Sought in Derivative Action

 

Plaintiff’s Counsel in the Derivative Action intend to submit an application to
the Court for an award of attorneys’ fees and expenses in the amount of
$250,000. This amount reflects only approximately 50% of the time and expense
these counsel have incurred in litigating this case to date. One-half of
whatever amount, if any, the Court approves as attorneys’ fees and reimbursement
of expenses in the Derivative Action will be paid as an expense of the
Securities Action pursuant to the Stipulation of Settlement in that action, and
one-half (in an amount not to exceed $125,000) will be paid separately by Xcel.

 

Identification of Plaintiffs’ Representatives

 

Both the plaintiffs and the defendants are represented by multiple counsel.

 

Plaintiffs’ co-lead counsel in the Securities Actions are:

 

Jack L. Chestnut

Sherrie R. Savett

Karl L. Cambronne

Phyllis M. Parker

Jeffrey D. Bores

Berger & Montague, P.C.

Chestnut & Cambronne, P.A.

1622 Locust Street

3700 Campbell Mithun Tower

Philadelphia, PA 19103

222 South Ninth Street

 

Minneapolis, MN 55402

 

 

Primary plaintiff’s counsel in the Derivative Action are:

 

Karen L. Morris

Bruce G. Murphy

 

8

--------------------------------------------------------------------------------


 

Patrick F. Morris

Law Offices of Bruce G. Murphy

Morris and Morris LLC

265 Llwyds Lane

Counselors At Law

Vero Beach, FL 32963

1105 North Market Street

 

Suite 803

 

Wilmington, DE 19801

 

 

Further information regarding the lawsuits and this notice may be obtained by
contacting these counsel.

 

Reasons for Settlement of the Securities Actions

 

The principal reason for the Settlement of the Securities Actions is the benefit
to be provided to the Class now. This benefit must be compared to the risk that
no recovery might be achieved if the Court grants the Defendants’ anticipated
motions for summary judgment or if the Defendants prevail after a contested
trial and appeals that would likely take years to complete. The lead plaintiffs
in the Securities Actions believe that the proposed Settlement is fair,
reasonable and adequate for Class Members. The lead plaintiffs have reached this
conclusion after considering, among other things, the strengths and weaknesses
of the claims against the Defendants, including Defendants’ contentions, among
others, that Defendants did not make any materially false or misleading
statements, that Plaintiffs cannot prove any damages were caused by the alleged
misconduct, that any allegedly false or misleading statements were not made with
an intent to defraud; that as to the NRG Senior Note claims, those claims are
independently barred as against Xcel and several other of the defendants by
orders in the NRG bankruptcy proceedings, and those claims also failed to
survive a motion to dismiss in the Court handling this lawsuit; and that even if
plaintiffs were to prevail, their

 

9

--------------------------------------------------------------------------------


 

provable damages may well be substantially less than the proposed settlement
amount for purchasers of Xcel shares, or nothing for purchasers of NRG Senior
Notes.

 

Reasons for Settlement of the Derivative Action

 

The principal reason for the Settlement of the Derivative Action at this time is
to ensure important corporate governance changes are made at the Company. The
scope and timing of this benefit must be weighed against the potential that,
should the Eighth Circuit Court of Appeals deny Plaintiff’s appeal, the
opportunity to implement these significant corporate governance changes could be
lost. As such, Plaintiff believes the proposed settlement is fair, reasonable
and adequate to Xcel within the context of the litigation as it presently
stands. The proposed Derivative Settlement would require the implementation of
significant corporate governance changes while offering the Derivative
Defendants the certainty of a full release of liability.

 

10

--------------------------------------------------------------------------------


 

WHAT THIS NOTICE CONTAINS

 

Table of Contents

 

Summary Notice

 

Summary of Class Action and Derivative Settlements

 

 

Description of Securities Actions and Derivative Action

 

 

 

Statement of Plaintiffs’ Recovery in Securities Actions

 

 

 

Statement of Potential Outcomes In Securities Actions

 

 

 

Statement of Recovery On Behalf of Xcel In Derivative Action

 

 

 

Statement of Potential Outcomes In Derivative Action

 

 

 

Statement of Attorneys’ Fees or Costs Sought in Securities Actions

 

 

 

Statement of Attorneys’ Fees and Costs Sought in Derivative Action

 

 

 

Identification of Plaintiffs’ Representatives

 

 

 

Reasons for Settlement of the Securities Actions

 

 

 

Reasons for Settlement of the Derivative Action

 

 

Basic Information

 

 

1.  Why did I get this notice package?

 

 

 

2.  What are these lawsuits about?

 

 

 

3.  What has happened during the litigation of the Securities Actions?

 

 

 

4.  What has happened during the litigation of the Derivative Action?

 

 

 

5.  Why are the Securities Actions a class action?

 

 

 

6.  Why are there proposed settlements of the Securities Actions and the
Derivative Action?

 

 

Who Is In The Settlement of the Securities Actions

 

 

 

7.  How do I know if I am part of the Settlement of the Securities Actions?

 

11

--------------------------------------------------------------------------------


 

 

8.  Are there exceptions to being included?

 

 

 

9.  What if I am still not sure if I am included in the class in the Securities
Actions?

 

 

The Benefits of the Settlements —What You May Get 

 

 

 

10.  What does the Settlement of the Securities Actions provide?

 

 

 

11.  What does the Settlement of the Derivative Action provide?

 

 

 

12.  What will my payment be under the Settlement of the Securities Actions?

 

 

How You Get A Payment —Submitting A Claim Form

 

 

13.  How can I get a payment under the Settlement of the Securities Actions?

 

 

 

14.  When would I get my payment?

 

 

 

15.  What am I giving up to get a payment or stay in the Class?

 

 

Excluding Yourself From the Settlement of the Securities Actions 

 

 

 

16.  How do I get out of the proposed Settlement of the Securities Actions?

 

 

 

17.  If I do not exclude myself from the Class in the Securities Actions, can I
sue Xcel and other defendants for the same thing later?

 

 

 

18.  If I exclude myself, can I get money from the proposed Settlement of the
Securities Actions?

 

 

The Lawyers Representing You

 

 

19.  Do I have a lawyer in this case?

 

 

 

20.  How will the lawyers be paid?

 

 

Objecting To The Settlements

 

 

21.  How can I tell the Court if I do not like the proposed Settlements?

 

 

 

22.  In the Securities Actions, what is the difference between objecting and
excluding myself from the Settlement?

 

 

The Court’s Settlement Fairness Hearing

 

12

--------------------------------------------------------------------------------


 

 

23.  When and where will the Court decide whether to approve the proposed
Settlements?

 

 

 

24.  Do I have to come to the hearing?

 

 

 

25.  May I speak at the hearing?

 

 

If You Do Nothing

 

 

26.  What happens if I do nothing at all?

 

 

Getting More Information

 

 

 

27.  Are there more details about the proposed Settlements?

 

 

 

28.  How do I get more information?

 

 

Plan of Distribution of Net Settlement Fund Among Class Members in the
Securities Actions

 

 

Special Notice to Securities Brokers And Other Nominees

 

13

--------------------------------------------------------------------------------


 

BASIC INFORMATION

 

1.                                       Why did I get this notice package?

 

You or someone in your family may have purchased shares of Xcel common stock or
NRG Senior Notes between January 31, 2001 through and including July 26, 2002,
and therefore you may be a Class Member in the Securities Actions. Or, you may
be a current shareholder of Xcel, and thus have a potential interest in the
Settlement of the Derivative Action.

 

The Court directed that this Notice be sent to you because you have a right to
know about a proposed settlement of a class action or derivative lawsuit, and
about all of your options, before the Court decides whether to approve the
Settlement of the Securities Actions or the Derivative Action. If the Court
approves the Settlements and after objections and appeals are resolved, an
administrator appointed by the Court will make the payments that the Settlement
of the Securities Actions allows.

 

This package explains the lawsuits, the Settlements, the legal rights of Class
Members and current Xcel shareholders, what benefits are available, who is
eligible for them, and how to get them.

 

The Court in charge of the cases is the United States District Court for the
District of Minnesota. The case is assigned to Senior United States District
Judge David S. Doty. The people who sued are called the plaintiffs, and the
people who have been sued are called the defendants. The defendants in the
Securities Actions are Xcel, Wayne Brunetti, Edward J. McIntyre, James J.
Howard, David H. Peterson, Leonard A. Bluhm, William T. Pieper, Gary R. Johnson,
Richard C. Kelly, and Luella G. Goldberg. The defendants in the Derivative
Action are Messrs. Brunetti, McIntyre and Howard,

 

14

--------------------------------------------------------------------------------


 

plus members of Xcel’s board of directors (C. Coney Burgess, David A.
Christensen, R. R. Hemminghaus, A. Barry Hirschfeld, Douglas W. Leatherdale,
Albert F. Moreno, Margaret A. Preska, A. Patricia Sampson, Allan L. Schuman,
Rodney E. Slifer and W. Thomas Stephens).

 

2.                                       What are these lawsuits about?

 

Xcel is a combination electric and gas utility engaged in production and
distribution throughout the central and mountain states. Xcel formerly owned a
subsidiary called NRG Energy, Inc. NRG was an unregulated “independent power
producer” that operated power plants and sold power in the wholesale market. In
the time since the end of the Class Period, NRG has filed for bankruptcy and
been reorganized as a company separate from Xcel. The plaintiffs in the
Securities Actions claim that the Defendants misled the investing public about
Xcel’s relationship with NRG, about the effects that NRG’s business problems
could have on Xcel, and conversely the effect of Xcel’s credit circumstances on
NRG’s financial health and expectations. Specifically, they claim that the
defendants concealed information about a “cross-default” provision in two of
Xcel’s bank credit agreements. Under that provision, Xcel would lose access to
two lines of credit if NRG were to default on its debts above a certain size.
When the existence of the cross-default provisions was revealed at the end of
the Class Period, Xcel’s stock price declined, which the plaintiffs say caused
damages to the Class Members. Plaintiffs also claim that the defendants
concealed information about allegedly improper “round-trip” trades of energy in
which Xcel’s subsidiaries are alleged to have participated with other utility
companies.

 

15

--------------------------------------------------------------------------------


 

The Derivative Action alleges that the defendants who were Xcel officers
violated their fiduciary duties to Xcel by not making accurate disclosures in
the public press and filings with the SEC about the existence of the
cross-default provisions in certain of Xcel’s credit agreements, and the
potential adverse impact NRG’s deteriorating financial condition could have on
Xcel should these provisions be triggered, as well as about the likelihood of
the Company being able to continue to pay its traditional $1.50 dividend, and
whether its subsidiaries participated in certain improper alleged round-trip
energy trading practices during the California energy crisis in 1999 and 2000.

 

In addition, the Derivative Action also alleges that the defendants who were
directors of Xcel violated their fiduciary duties by not ensuring that Xcel’s
management made full and accurate public disclosures on those above-listed
topics, and by not ensuring that Xcel had in place a system of oversight and
internal controls sufficient to ensure that the company’s public statements
about its business and finances were complete and accurate.

 

The Defendants in both the Securities Actions and Derivative Action have denied
that they did anything wrong. The Court has not decided that any of the
Defendants did anything wrong.

 

3.             What has happened during the litigation of the Securities
Actions?

 

Beginning on or about July 31, 2002, a series of lawsuits was filed in the
United States District Court for the District of Minnesota on behalf of proposed
classes of securities purchasers. The complaints generally alleged that
defendants Xcel and certain current and former officers and directors of Xcel
and also of Xcel’s troubled then-subsidiary NRG violated the federal securities
laws by making misstatements regarding

 

16

--------------------------------------------------------------------------------


 

Xcel’s business and prospects, including, among other things, by not properly
disclosing (i) allegedly improper “round-trip trading” of energy that had the
claimed effect of boosting reported revenue, and (ii) the terms and conditions
of Xcel’s revolving credit agreements, in particular that those agreements
contained cross-default provisions tying Xcel’s access to credit to the
financial fortunes of NRG, and similarly connecting NRG’s financial health to
that of Xcel. As a result of these misstatements, the complaints alleged, the
price of Xcel common stock and NRG Senior Notes was artificially inflated,
causing damages to the members of the proposed classes.

 

On November 13, 2002, the Court entered an order consolidating the securities
cases for all purposes and appointing the “Chips Group” as lead plaintiffs and
its attorneys as co-lead counsel in the Securities Actions. On January 24, 2003,
a consolidated amended complaint was filed (the “Complaint,” as subsequently
amended and corrected). The Complaint alleged that Xcel and the individual
defendants violated §§ 10(b) and 20(a) of the Securities Exchange Act of 1934
(“Exchange Act”) (15 U.S.C. §§ 78j(b) and 78t(a) and Rule 10b-5 promulgated
thereunder) and §§ 11 and 15 of the Securities Act of 1933 (“Securities Act”)
(15 U.S.C. §§ 77k and 77o), causing damages to defined groups of purchasers of
Xcel stock and NRG Senior Notes.

 

In March 2003, the Judicial Panel on Multidistrict Litigation issued an order
coordinating the Securities Actions, for pretrial purposes only, with
shareholder derivative and ERISA lawsuits filed against certain current and
former directors and officers of Xcel (and, as to the ERISA actions, also
against Xcel itself). That coordinated proceeding was captioned In re Xcel
Energy, Inc. Securities, Derivative and ERISA Litigation, MDL No. 1511.

 

17

--------------------------------------------------------------------------------


 

By order dated September 30, 2003, the Court granted in part and denied in part
defendants’ motion to dismiss the Complaint in the Securities Actions. See In Re
Xcel Energy, Inc. Securities, Derivative & ERISA Litigation, 286 F. Supp. 2d
1047 (D. Minn. 2003). The Court denied the motion to dismiss as it related to
claims under the Exchange Act brought on behalf of those who purchased or
acquired Xcel common stock during the proposed class period. The Court granted
the motion as it related to all claims brought on behalf of purchasers of NRG
Senior Notes, which were advanced under both Rule 10b-5 and the Securities Act.
The Court dismissed the NRG Senior Note claims with prejudice, concluding as a
matter of law that the prospectuses under which the NRG Senior Notes were
offered did not contain material omissions or misstatements, and that the Rule
10b-5 claim on behalf of NRG noteholders was “too attenuated to withstand the
scrutiny required by the [Private Securities Litigation Reform Act],” and failed
to raise any inference of fraud as to any of the defendants. Before the
beginning of settlement negotiations that ultimately led to this Agreement,
counsel focusing on claims regarding the NRG Senior Notes had independently
concluded that an appeal of the Court’s dismissal of the noteholder claims would
not be pursued in view of the very limited prospect for a reversal of the
dismissal order. Moreover, the discovery taken following the Court’s order on
the motion to dismiss did not uncover evidence that would have supported any of
the claims that had been raised in the Complaint on behalf of purchasers of NRG
Senior Notes.

 

On May 14, 2003, after commencement of the Securities Actions, NRG filed a
petition for reorganization under Chapter 11 of the United States Bankruptcy
Code. On November 24, 2003, following notice and hearing in accordance with the
provisions of

 

18

--------------------------------------------------------------------------------


 

the Bankruptcy Code and Rules, the United States Bankruptcy Court for the
Southern District of New York entered an order confirming NRG’s plan of
reorganization and authorizing its entry into a settlement agreement with Xcel.
One effect of the confirmation order, the plan and the Xcel agreement was to
release various NRG-related claims against Xcel and present and former Xcel
directors and officers, including all claims alleged in the Complaint relating
to the NRG Senior Notes as against Xcel and the majority of the individual
defendants.

 

The parties to the Securities Actions, after engaging in substantial discovery,
were ordered by the court to engage in mediation. Through the mediation and
follow-up contacts, the parties agreed to a settlement, the terms of which are
embodied in a Settlement Agreement and described in this Notice. A prerequisite
to any settlement of the Securities Actions (in which the Settlement Fund is
funded largely by insurance proceeds) was the full and final resolution and
release of all claims asserted in the Complaint, including those asserted in
respect of Xcel common stock and those asserted in respect of NRG Senior Notes
(which full and final resolution is accomplished by the Settlement Agreement),
as well as full and final resolution of both the Derivative Action and actions
brought by participants and beneficiaries of Xcel employee benefit plans against
Xcel and certain of its officers and directors under the Employee Retirement
Income Security Act of 1974.

 

4.             What has happened during the litigation of the Derivative Action?

 

On or about July 25, 2002, Xcel disclosed, among other facts, the existence of
the cross-default provisions in important credit agreements with lenders, its
inability to remedy liquidity and credit difficulties with respect to NRG and
regulatory investigations

 

19

--------------------------------------------------------------------------------


 

of alleged “round-trip” energy trading practices by the Company. Following this
disclosure, Plaintiff, through her counsel, undertook an investigation of these
problems and their root causes, and determined to file a derivative complaint
against the then-Board of Directors and certain officers of Xcel. Plaintiff, in
her original Derivative Complaint, filed in August 2002, and in her subsequent
Amended Derivative Complaint, filed on or about January 15, 2004, alleged that
the Derivative Defendants breached their fiduciary duties to Xcel in several
ways, including by making and permitting others at the Company to make false and
misleading representations regarding the existence of the cross-default
provision in key credit agreements with lenders, and the likely materially
adverse impact on Xcel of NRG’s continually deteriorating financial condition as
potentially triggering these provisions, as well as in failing to ensure the
Company had in place an adequate and appropriate system of oversight and
controls to ensure Xcel’s financial reports were recorded and maintained in
accordance with Generally Accepted Accounting Principles (GAAP) and that
representations by Company officials, in the general press and in public filings
with the SEC, were complete and accurate when made.

 

Rule 23.1 of the Federal Rules of Civil Procedure provides that a plaintiff is
not required to make a demand on a board of a company prior to bringing a
derivative claim if such demand would be futile. One way of demonstrating
futility is by alleging sufficient facts to demonstrate that the directors of
the company face an independent substantial likelihood of liability based upon
their own acts or failures to act in connection with the wrongful conduct at
issue. Plaintiff believed that based on, among other factors, what she saw as
multiple warnings and other “red flags” provided to the

 

20

--------------------------------------------------------------------------------


 

Board during the eighteen month period of 2001 and the first half of 2002 of the
wrongful conduct at issue and the repeated false and misleading representations
by Company officials regarding the lack of any direct link between NRG’s
financial problems and Xcel’s financial condition, she had adequately alleged in
her Amended Complaint that the Derivative Defendants did face a substantial
likelihood of liability, and thus, she had no requirement to make a demand on
the Board of Xcel prior to initiating her Derivative Action.

 

Following full briefing and oral argument, by Order dated July 12, 2004, the
United States District Court for the District of Minnesota granted the
Derivative Defendants’ motion to dismiss the Derivative Action, finding,
principally, that Plaintiff had failed to allege with sufficient particularity
why she failed to make a demand on the Board of Directors of Xcel to take
corrective action before she filed her complaint.

 

On August 10, 2004, Plaintiff filed a Notice of Appeal of the district court’s
dismissal of the Derivative Action with the Eighth Circuit Court of Appeals.
After the parties fully briefed the appeal, they initiated settlement
discussions in an effort to resolve the Derivative Action pursuant to a proposed
global settlement of all outstanding claims presently facing Xcel and its
directors and officers.

 

In December 2004, based on arm’s-length negotiations, the parties were able to
arrive at the present proposed Settlement. A Stipulation of Settlement
reflecting the terms and conditions of the Settlement was entered into by the
parties on December     , 2004. Pursuant to this Settlement, the parties moved
the Eighth Circuit Court of Appeals on December 27, 2004 to remand the
Derivative Action back to the district

 

21

--------------------------------------------------------------------------------


 

court for consideration of the present proposed Settlement. That remand was
granted by Order dated December 28, 2004.

 

5.             Why are the Securities Actions a class action?

 

In a class action, one or more people called class representatives sue on behalf
of people who have similar claims. All these people are a class or class
members. One court resolves the issues for all Class Members, except for those
who exclude themselves from the Class.

 

6.             Why are there proposed settlements of the Securities Actions and
the Derivative Action?

 

In the Securities Actions, on the claims brought on behalf of purchasers of Xcel
stock, the Court did not decide in favor of Plaintiffs or Defendants. Instead,
both sides agreed to a settlement. That way, they avoid the risks and cost of a
trial, and the people affected will get compensation. The class representatives
and their attorneys think the settlement is best for the class. On the claims
that were brought on behalf of purchasers of NRG Senior Notes in the Securities
Actions, the Court found in favor of the Defendants and dismissed all of the
plaintiffs’ claims. Before the start of the negotiations that led to this
Settlement, the attorneys focusing on claims as to purchase of NRG Senior Notes
had independently concluded that an appeal of the dismissal would not be
pursued. Moreover, as a result of the NRG bankruptcy, all claims relating to the
NRG Senior Notes have been released as against Xcel and Xcel’s current and
former officers and directors. For these reasons, under the Settlement,
purchasers of NRG Senior Notes will receive no payment.

 

22

--------------------------------------------------------------------------------


 

As described above, in the Derivative Action, the Court dismissed the
plaintiff’s claims because it found that the plaintiff did not comply with the
procedural rules for filing derivative lawsuits (that is, a lawsuit filed by a
shareholder on behalf of a corporation). The plaintiff has appealed the Court’s
ruling. The Settlement will resolve that appeal and allow both sides to avoid
the costs and risks of the appeal.

 

WHO IS IN THE SETTLEMENT OF THE SECURITIES ACTIONS

 

To see if you will get money from the Settlement of the Securities Actions, you
first have to determine whether you are a Class Member.

 

7.             How do I know if I am part of the Settlement of the Securities
Actions?

 

The Court directed, for the purposes of the proposed Settlement of the
Securities Actions, that everyone who fits the following description is a Class
Member: All Persons, including Xcel employees, who purchased or otherwise
acquired for value common stock of Xcel or NRG Senior Notes (consisting of 7.75%
notes due 2011 and 8.625% notes due 2031) during the period beginning January
31, 2001 through July 26, 2002, inclusive, except the defendants, any member of
the immediate family of any individual defendant, and any legal representative,
heir, controlling person, successor, predecessor in interest or assign of any
defendant.

 

8.             Are there exceptions to being included?

 

You are not a Class Member if you are one of the Defendants in the Securities
Actions, a member of the immediate family (parents, spouses, siblings and
children) of any of the Defendants, or a legal representative, heir, successor
in interest or assign of any such excluded party.

 

23

--------------------------------------------------------------------------------


 

If one of your mutual funds owned shares of Xcel stock or NRG Senior Notes, that
alone does not make you a Class Member. You are a Class Member only if you
directly purchased shares of Xcel common stock or NRG Senior Notes yourself
during the Class Period. Contact your broker to see if you purchased shares of
Xcel common stock or NRG Senior Notes during the Class Period.

 

If you sold shares of Xcel common stock or NRG Senior Notes during the Class
Period, or held Xcel common stock at the start of the Class Period, that does
not make you a Class Member. You are a Class Member only if you purchased or
otherwise acquired for value your shares of Xcel common stock or NRG Senior
Notes between January 31, 2001 and July 26, 2002.

 

9.             What if I am still not sure if I am included in the class in the
Securities Actions?

 

If you are still not sure whether you are included, you can ask for free help.
You can call toll-free 1-866-890-4859 or visit www.xcelenergysettlement.com for
more information. Or you can fill out and return the claim form described below,
in the response to question 13, to see if you qualify.

 

THE BENEFITS OF THE SETTLEMENTS — WHAT YOU MAY GET

 

10.           What does the Settlement of the Securities Actions provide?

 

In exchange for the Settlement and dismissal of the Securities Actions,
Defendants have agreed to create an $80 million fund to be divided, after taxes,
fees and expenses, among Class Members who are purchasers or acquirers for value
of

 

24

--------------------------------------------------------------------------------


 

Xcel common stock from January 31, 2001 to July 26, 2002 and submit a valid
Proof of Claim form. Purchasers of NRG Notes will receive nothing from the
settlement.

 

11.           What does the Settlement of the Derivative Action provide?

 

In exchange for the Settlement and dismissal of the Derivative Action, Xcel’s
board of directors has agreed to make certain corporate governance changes
affecting how it functions, with the intent of improving Xcel’s overall
corporate governance systems and controls and thus benefiting the company and
its shareholders in the future. No money will be paid to Xcel or its
shareholders under the proposed Settlement of the Derivative Action.

 

12.           What will my payment be under the Settlement of the Securities
Actions?

 

If you are entitled to receive a payment from the settlement fund, your share
will depend on the total claims represented by the valid Proof of Claim forms
that Class Members send in, how many shares of Xcel stock you bought or
acquired, and when you bought or acquired and sold them. Here is how it works:

 

By following the instructions on pages     -     of this Notice, you can
calculate what is called your Recognized Loss. It is unlikely that you will get
a payment for all of your Recognized Loss. After all Class Members have sent in
their Proof of Claim forms, the payment you get will be a part of the Net
Settlement Fund equal to your Recognized Loss divided by the total of everyone’s
Recognized Loss. See the Plan of Distribution on pages     -     for more
information on your Recognized Loss.

 

Purchasers of NRG Senior Notes will not receive any payment under the
Settlement. The settlement of the Derivative Action will not involve any
payments to any shareholders of Xcel.

 

25

--------------------------------------------------------------------------------


 

HOW YOU GET A PAYMENT — SUBMITTING A CLAIM FORM

 

13.           How can I get a payment under the Settlement of the Securities
Actions?

 

To qualify for a payment, you must send in a Proof of Claim form. A Proof of
Claim form is being circulated with this Notice. You may also get a Proof fo
Claim form on the Internet at www.xcelenergysettlement.com. Read the
instructions carefully, fill out the Proof of Claim form, include all the
documents the form asks for, sign it, and mail it postmarked no later than
                , 2005.

 

14.           When would I get my payment?

 

The Court will hold a hearing on                         , 2005, to decide
whether to approve the Settlements. If the Court approves the Settlements after
that, there may be appeals. It is always uncertain whether these appeals can be
resolved, and resolving them can take time, perhaps more than a year. It also
takes time for all the Proofs of Claim to be processed. Please be patient.

 

15.           What am I giving up to get a payment or stay in the Class?

 

If you are a Class Member in the Securities Actions (see the definition of Class
Member in the response to question 7 above) then, unless you exclude yourself,
you are staying in the class, and that means that upon the “Effective Date” (as
defined below), you will release all “Settled Claims” (as defined below).

 

“Settled Claims” means any and all claims, actions, causes of action, rights or
liabilities, whether arising out of state or federal law, including Unknown
Claims, of any Class Member, which exist or may exist against any of the
defendants, their respective past and present parents, subsidiaries, and
affiliated corporations and entities, the

 

26

--------------------------------------------------------------------------------


 

predecessors and successors in interest of any of them, and all of their
respective past and present officers, directors, employees, agents, partners,
representatives, spouses, heirs, executors, administrators, insurers,
reinsurers, attorneys, and assigns (collectively, “Released Parties”), by reason
of any matter, event, cause or thing whatsoever arising out of, relating to, or
in any way connected with: (a) the purchase, acquisition, sale or disposition of
Xcel common stock or NRG Senior Notes; (b) any claims that a Class Member may
have for recovery to or for that Class Member as a shareholder of Xcel or holder
of NRG Senior Notes; and (c) any of the facts, circumstances, transactions,
events, occurrences, acts, omissions or failures to act that have been alleged
or referred to in any pleading or other paper filed with the Court in the
Securities Actions; or (d) any facts, circumstances, transactions, events,
occurrences, acts, omissions or failures to act that could have been alleged in
the Securities Actions and that relate to the Class Member’s investment or
potential investment in Xcel or NRG.

 

The “Effective Date” will occur on the third court day following the date on
which the Court’s judgment approving the Settlement of the Securities Actions
and dismissing the Securities Actions with prejudice and on the merits becomes
Final; provided, however, that the Effective Date shall not occur unless and
until the settlements of the Derivative Action and the ERISA Action become
Final. If the pending settlements of the Derivative Action and the ERISA Action
do not become Final, then the Effective Date shall not occur and the Settlement
of the Securities Actions shall terminate in accordance with the provisions of
the Settlement Agreement. “Final” means the date upon which the Court’s judgment
becomes not subject to further appeal or review.

 

27

--------------------------------------------------------------------------------


 

Thus, “Final” means, without limitation, the date of expiration of the time for
the filing or noticing of any appeal from the final judgment of the Court
without any appeal being filed therein; or, if an appeal is filed in the
Securities Actions, the Derivative Action or the ERISA Action, the latest of the
dates upon which the judgment in the Securities Actions, the Derivative Action
or the ERISA Action is finally affirmed on appeal, or the appeal is finally
dismissed without any request for further discretionary review of such appellate
decision; or, if further discretionary review of such appellate decision is
sought, the latest date upon which such discretionary review is denied or, if
granted, results in final affirmance of the judgment in this Action, the
Derivative Action or the ERISA Action. (The “ERISA Action” means, collectively,
the cases captioned Newcome and Banks v. Xcel Energy, Inc., et al., Civil No.
03-2218 (DSD/FLN) (D. Minn.) and Barday v. Xcel Energy, Inc., et al., Civil No.
03-2219 (DSD/FLN) (D. Minn.).)

 

28

--------------------------------------------------------------------------------


 

If you are a member of the Settlement Class and remain a member, all of the
Court’s orders will apply to and legally bind you.

 

EXCLUDING YOURSELF FROM THE SETTLEMENT OF THE SECURITIES ACTIONS

 

If you do not want a payment from the Settlement of the Securities Actions, or
do not want to be in the Settlement Class, but want to keep the right to sue
Xcel and the other defendants, on your own, about the issues in the Securities
Actions, then you must take steps to get out. This is called excluding yourself
from — or “opting out” of — the Class. Defendants may withdraw from and
terminate the Settlement if more than a certain number of claimants exclude
themselves from the Class.

 

16.           How do I get out of the proposed Settlement of the Securities
Actions?

 

To exclude yourself from the Settlement Class, you must send a letter by mail
stating that you “request exclusion from the Class in In re Xcel Energy, Inc.
Securities Litigation, Master File No. 02-2677.” Your letter should include the
date(s), price(s), and number of Xcel shares or principal value of NRG Senior
Notes that you bought or otherwise acquired for value during the Class Period.
In addition, be sure to include your name, address and telephone number, and
your signature. You must mail your exclusion request postmarked no later than
                      , 2005 to:

 

In re Xcel Energy, Inc. Securities, Derivative & “ERISA” Litigation

c/o Analytics Incorporated
Claims Administrator
Post Office Box 2007
Chanhassen, MN 55317-2007

 

You cannot exclude yourself by telephone or email. If you ask to be excluded,
you will not get any payment from the Settlement if you were eligible for one,
and you cannot

 

29

--------------------------------------------------------------------------------


 

 

object to the Settlement. If you exclude yourself, you will not be legally bound
by anything that happens in the Securities Actions, and you may be able to sue
Xcel and the other defendants in the future.

 

17.           If I do not exclude myself from the Class in the Securities
Actions, can I sue Xcel and the other defendants for the same thing later?

 

No. Unless you exclude yourself, you give up any rights to sue Xcel and the
other defendants for any and all Settled Claims. If you have a pending lawsuit,
speak to your lawyer in that case immediately. You must exclude yourself from
this Class to continue your own lawsuit asserting any of the Settled Claims.
Remember, the exclusion deadline is                     , 2005.

 

18.           If I exclude myself, can I get money from the proposed Settlement
of the Securities Actions?

 

No. If you exclude yourself, do not send in a claim form to ask for any money.
But you may sue, continue to sue, or be part of a different lawsuit against Xcel
and the other defendants.

 

THE LAWYERS REPRESENTING YOU

 

19.           Do I have a lawyer in this case?

 

The Court ordered that the law firms of Chestnut & Cambronne, P.A. and Berger &
Montague P.C. will act as co-lead counsel and represent the Class in the
Securities Actions. The law firms of Morris and Morris LLC Counselors At Law and
Law Offices of Bruce G. Murphy represent the plaintiff in the Derivative Action.
You will not be charged

 

30

--------------------------------------------------------------------------------


 

for these lawyers. If you want to be represented by your own lawyer, you may
hire one at your own expense.

 

20.           How will the lawyers be paid?

 

The lawyers for the Class in the Securities Actions are asking the Court for an
award of attorneys’ fees of 25% of the $80 million Settlement Fund and
reimbursement of their expenses incurred in connection with prosecuting the
case. Any award of attorneys’ fees and reimbursement of expenses to the lawyers
for the Class in the Securities Actions will be paid out of the Settlement Fund.
The lawyers for the plaintiff in the Derivative Action are asking the Court for
an award of attorneys’ fees and expenses of $250,000, of which $125,000 will be
encompassed within the expenses paid out of the Settlement Fund, and $125,000
will be paid separately by Xcel.

 

OBJECTING TO THE SETTLEMENTS

 

You can tell the Court that you do not agree with the Settlement of the
Securities Actions or of the Derivative Action, or some part of either
settlement.

 

21.           How can I tell the Court if I do not like the proposed
Settlements?

 

If you are a Class Member in the Securities Actions, you can object to the
proposed Settlement of the Securities Actions if you do not like any part of it.
Similarly, if you are a current Xcel shareholder, you can object to the proposed
settlement of the Derivative Action if you do not like any part of it. You can
give reasons why you think the Court should not approve either settlement. The
Court will consider your views.

 

To object to the Settlement of the Securities Actions, you must send a signed
letter saying that you object to the proposed Settlement in the In re Xcel
Energy, Inc.

 

31

--------------------------------------------------------------------------------


 

Securities Litigation, Master File No. 02-2677. Be sure to include your name,
address and telephone number, and your signature; identify the date(s),
price(s), and number of shares of Xcel stock or the principal value of NRG
Senior Notes that you bought or otherwise acquired for value during the Class
Period; and state the reasons why you object to the proposed Settlement. Mail
the objection to each of the following addresses postmarked no later than
                          , 2005:

 

Court

 

Plaintiffs’ Counsel

 

Defendants’ Counsel

c/o Analytics Incorporated

 

Jack Chestnut, Esq.

 

John M. Newman, Jr., Esq.

Claims Administrator

 

Chestnut & Cambronne, P.A.

 

Jones Day

Post Office Box 2007

 

3700 Campbell Mithun Tower

 

North Point

Chanhassen, MN 55317-2007

 

222 South Ninth Street

 

901 Lakeside Ave.

 

 

Minneapolis, MN 55402

 

Cleveland, OH 44114

 

 

and

 

 

 

 

Sherrie R. Savett

 

 

 

 

Berger & Montague, P.C.

 

 

 

 

1622 Locust Street

 

 

 

 

Philadelphia, PA 19103

 

 

 

32

--------------------------------------------------------------------------------


 

To object to the Settlement of the Derivative Action, you must send a signed
letter saying that you object to the proposed Settlement in In re Xcel Energy,
Inc. Derivative Litigation, Master File No. 02-2677. Be sure to include your
name, address and telephone number; your signature; state whether you are a
current shareholder of Xcel and, if so, how many shares you own; and state the
reasons why you object to the proposed Settlement. Mail the objection to each of
the following addresses postmarked no later than                     , 2005:

 

Court

 

Plaintiff’s Counsel

 

Defendants’ Counsel

c/o Analytics Incorporated

 

Patrick F. Morris

 

John M. Newman, Jr., Esq.

Claims Administrator

 

Morris and Morris LLC

 

Jones Day

Post Office Box 2007

 

Counselors At Law

 

North Point

Chanhassen, MN 55317-2007

 

1105 North Market Street

 

901 Lakeside Avenue

 

 

Suite 803

 

Cleveland, OH 44114

 

 

Wilmington, DE 19801

 

 

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

 

 

Bruce G. Murphy

 

 

 

 

Law Offices of Bruce G. Murphy

 

 

 

 

265 Llwyds Lane

 

 

 

 

Vero Beach, FL 32963

 

 

 

22.           In the Securities Actions, what is the difference between
objecting and excluding myself from the Settlement?

 

Objecting is simply telling the Court that you do not like something about the
proposed Settlement. You can object to the Settlement of the Securities Actions
only if you stay in the Class. Excluding yourself is telling the Court that you
do not want to be part of the Class. If you exclude yourself, you have no basis
to object because the case no longer affects you.

 

33

--------------------------------------------------------------------------------


 

THE COURT’S SETTLEMENT FAIRNESS HEARING

 

The Court will hold a hearing to decide whether to approve the proposed
Settlements of the Securities Actions and the Derivative Action. You may attend
and you may ask to speak, but you do not have to.

 

23.           When and where will the Court decide whether to approve the
proposed Settlements?

 

The Court will hold a Settlement Fairness Hearing at            .m. on
                        , 2005, at the United States Courthouse, 300 South
Fourth Street, Minneapolis, MN 55415. At this hearing, the Court will consider
whether the Settlements are fair, reasonable and adequate. If there are
objections, the Court will consider them. The Court will listen to people who
have asked to speak at the hearing. After the hearing, the Court will decide
whether to approve the Settlements and may also decide how much to pay to the
counsel for the Class and counsel for the plaintiff in the Derivative Action. We
do not know how long these decisions will take. You should be aware that the
Court may change the date and time of the hearing. Thus, if you want to come to
the hearing, you should check with the Court before coming to be sure that the
date and/or time has not changed.

 

24.           Do I have to come to the hearing?

 

No. The lawyers for the Class will answer questions the Court may have about the
Securities Actions, and the lawyers for the plaintiff in the Derivative Action
will answer any questions the Court may have about that case. But you are
welcome to come at your own expense. If you send an objection, you do not have
to come to Court to talk about it. As long as you mailed your written objection
on time, the Court will consider it. You may also pay your own lawyer to attend,
but it is not necessary. Class

 

34

--------------------------------------------------------------------------------


 

Members and Xcel shareholders do not need to appear at the hearing or take any
other action to indicate their approval.

 

25.           May I speak at the hearing?

 

If you object to either Settlement, you may ask the Court for permission to
speak at the Settlement Fairness Hearing. To do so, you must include with your
objection (see question 21 above) a statement saying that it is your “Notice of
Intention to Appear” in In re Xcel Energy, Inc. Securities Litigation, Master
File No. 02-2677 or In re Xcel Energy, Inc. Derivative Litigation, Master File
No. 02-2677. Persons who intend to object to the Settlement of the Securities
Actions, the Settlement of the Derivative Action, the Plan of Distribution,
and/or the applications for an award of attorneys’ fees and reimbursement of
expenses and who desire to present evidence at the Settlement Fairness Hearing
must include in their written objections the identity of any witnesses they may
call to testify and exhibits they intend to offer into evidence at the
Settlement Fairness Hearing. You cannot speak at the hearing about the proposed
settlement of the Securities Actions if you exclude yourself from the Class in
the Securities Actions.

 

IF YOU DO NOTHING

 

26.           What happens if I do nothing at all?

 

If you do nothing, you will get no money from the Settlement of the Securities
Actions, even if you otherwise might have been eligible for a payment. Also, if
you are a Class Member in the Securities Actions and you do not exclude yourself
from the Settlement, you will not be able to start a lawsuit, continue with a
lawsuit, or be part of any other lawsuit against Xcel or the other defendants
about the issues in the Securities Actions ever again.

 

35

--------------------------------------------------------------------------------


 

GETTING MORE INFORMATION

 

27.           Are there more details about the proposed Settlements?

 

This notice summarizes the proposed Settlements. More details are in a
Securities Litigation Settlement Agreement, dated December     , 2004 (as to the
Securities Actions) and a Stipulation of Settlement, dated December     , 2004
(as to the Derivative Action). You can get a copy of the Securities Litigation
Settlement Agreement by writing to Chestnut & Cambronne, P.A., 3700 Campbell
Mithun Tower, 222 South Ninth Street, Minneapolis, MN 55402. You can get a copy
of the settlement agreement in the Derivative Action by writing to Morris and
Morris LLC Counselors At Law, 1105 North Market Street, Suite 803, Wilmington,
DE 19801 or Law Offices of Bruce G. Murphy, 265 Llwyds Lane, Vero Beach, FL
32963.

 

You can also call the Claims Administrator toll-free at 1-866-890-4859, or visit
the website at www.xcelenergysettlement.com, where you will find answers to
commonly asked questions about the Settlements, a claim form for the Securities
Actions, plus other information to help you determine whether you are a Class
Member in the Securities Actions and whether you are eligible for a payment.

 

28.           How do I get more information?

 

Electronic access to all filings in these cases, including the pleadings, the
settlement agreements, and the orders entered by the Court, is available at no
charge at the Office of the Clerk of Court, United States District Court for the
District of Minnesota, 300 South Fourth Street, Minneapolis, MN 55415 during
regular business hours. A copy fee for electronic reproduction is required in
accordance with 28 U.S.C. § 1914.

 

36

--------------------------------------------------------------------------------


 

PLAN OF DISTRIBUTION OF NET SETTLEMENT FUND AMONG CLASS MEMBERS

IN THE SECURITIES ACTIONS

 

The $80 million settlement amount in the Securities Actions and the interest
earned thereon will constitute the Gross Settlement Fund. The Gross Settlement
Fund, less all taxes, approved costs, fees and expenses (the “Net Settlement
Fund”) will be distributed to members of the Class who submit acceptable Proofs
of Claim (“Authorized Claimants”).

 

The Claims Administrator will determine each Authorized Claimant’s pro rata
share of the Net Settlement Fund based upon each Authorized Claimant’s
“Recognized Loss.”

 

XCEL COMMON STOCK PURCHASES

 

The amount of Recognized Loss for purchases of Xcel common stock during the
Class Period will be calculated as follows:

 

1.             For shares of common stock that were both purchased and sold
between January 31, 2001 and July 25, 2002, inclusive, there shall be no
Recognized Loss.

 

2.             For shares of common stock purchased between January 31, 2001 and
November 28, 2001, inclusive, and retained at the end of trading on July 25,
2002, the Recognized Loss shall be the lesser of:

 

(1)           10% of $2.689, or $0.2689 per share; or

(2)           the difference between the purchase price per share and the sales
price per share for each share sold between July 26, 2002 and October 24, 2002;
or

(3)           the difference between the purchase price per share and $9.01 for
each share still held at the close of trading on October 24, 2002.

 

37

--------------------------------------------------------------------------------


 

3.             For shares of common stock purchased between November 29, 2001
and July 25, 2002, inclusive, and retained at the end of trading on July 25,
2002, the Recognized Loss shall be the lesser of:

 

(1)           $2.689 per share; or

(2)           the difference between the purchase price per share and the sales
price per share for each share sold between July 26, 2002 and October 24, 2002;
or

(3)           the difference between the purchase price per share and $9.01 for
each share still held at the close of trading on October 24, 2002.

 

4.             For shares of common stock acquired in exchange for shares of NRG
common stock via an exchange offer commenced in March 2002, the Recognized Loss
shall be $2.689 per share.

 

PURCHASERS OF NRG SENIOR NOTES

 

Purchasers of NRG Senior Notes will receive no payment for the following
reasons:

 

(1)  As part of this action, Catholic Workman brought a claim on behalf of
purchasers of NRG Senior Notes during the Class Period.

 

(2)  That claim was dismissed by the federal court with prejudice and on the
merits, as described above in response to question 3. See In re Xcel Energy,
Inc. Securities, Derivative & ERISA Litigation, 286 F. Supp. 2d 1047 (D. Minn.
2003).

 

(3)  Before the negotiations began that led to the proposed Settlement of the
Securities Actions, the attorneys for Catholic Workman had concluded that an
appeal of the Court’s dismissal order would lack merit, and that they therefore
would not pursue one.

 

(4)  After the Securities Actions were filed, NRG filed for bankruptcy. As a
result of the bankruptcy proceedings (as described above in response to question
3), the claims of NRG Senior Note purchasers have been released against Xcel and
Xcel’s current and former directors and officers.

 

38

--------------------------------------------------------------------------------


 

(5)  Discovery taken in the Securities Actions has not led to evidence that
would support a claim on behalf of purchasers of NRG Senior Notes.

 

Each Authorized Claimant shall be allocated a pro rata share of the Net
Settlement Fund based on his, her or its Recognized Loss as compared to the
total Recognized Losses of all Authorized Claimants.

 

Class Members who do not submit acceptable Proofs of Claim will not share in the
Settlement proceeds. Class Members who do not either submit a request for
exclusion or submit an acceptable Proof of Claim will nevertheless be bound by
the Settlement and the Order and Final Judgment of the Court dismissing the
Securities Actions.

 

Distributions will be made to Authorized Claimants after all claims have been
processed and after the Court has finally approved the Settlements. If any funds
remain in the Net Settlement Fund by reason of un-cashed checks or otherwise,
then, after the Claims Administrator has made reasonable and diligent efforts to
have Class Members who are entitled to participate in the distribution of the
Net Settlement Fund cash their distributions, any balance remaining in the Net
Settlement Fund one year after the initial distribution of such funds shall be
distributed to a charity selected by Plaintiffs’ Settlement counsel, with the
approval of the Court.

 

The Defendants and their respective past and present parents, subsidiaries and
affiliated entities, the predecessors and successors in interest of any of them,
and all of their past and present officers, directors, employees, agents,
partners, representatives, spouses, heirs, executors, administrators, insurers,
reinsurers, attorneys, and assigns shall have no responsibility or liability
whatsoever for the investment or distribution of

 

39

--------------------------------------------------------------------------------


 

the Settlement Fund, the Net Settlement Fund, the Plan of Distribution or the
determination, administration, calculation, or payment of any Proof of Claim or
non-performance of the Claims Administrator, the payment or withholding of taxes
owed by the Settlement Fund or any losses incurred in connection therewith.

 

SPECIAL NOTICE TO SECURITIES BROKERS AND OTHER NOMINEES

 

If you purchased or otherwise acquired Xcel common stock or NRG Senior Notes
during the period from January 31, 2001 through and including July 26, 2002, for
the beneficial interest of a person or organization other than yourself, the
Court has directed that, WITHIN TEN DAYS OF YOUR RECEIPT OF THIS NOTICE, you
either (a) provide to the Claims Administrator the name and last known address
of each person or organization for whom or which you purchased such stock or
notes during such time period (preferably on computer-generated mailing labels
or, electronically, in MS Word or WordPerfect files (label size Avery #5162), or
in an MS Excel data table setting forth (1) title/registration, (2) street
address, and (3) city/state/zip), or (b) request additional copies of this
Notice and the Proof of Claim form, which will be provided to you free of
charge, and within seven days mail the Notice and Proof of Claim form directly
to the beneficial owners of the securities referred herein. If you choose to
follow alternative procedure (b), the Court has directed that, upon such
mailing, you send a statement to the Claims Administrator confirming that the
mailing was made as directed. You are entitled to reimbursement from the
Settlement Fund of your reasonable expenses actually incurred in connection with
the foregoing, including reimbursement of postage expense and the cost of
ascertaining the names and addresses of beneficial owners.

 

40

--------------------------------------------------------------------------------


 

Those expenses will be paid upon request and submission of appropriate
supporting documentation. All communications concerning the foregoing should be
addressed to the Claims Administrator: Analytics. Inc., P.O. Box 2007,
Chanhassen, MN, 55317-2007, or by
e-mail to info@xcelenergysettlement.com.

 

PLEASE DO NOT CONTACT XCEL, THE COURT, OR THE U.S. DISTRICT COURT CLERK TO ASK
ANY QUESTIONS ABOUT THIS LITIGATION.

 

 

Dated:

Minneapolis, Minnesota

BY ORDER OF THE COURT

 

 

 

 

                  , 200    

Clerk of the Court

 

41

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

COURT-ORDERED LEGAL NOTICE

 

If you bought or acquired Xcel Energy stock or NRG Energy, Inc.

Senior Notes in 2001 or 2002, or are a current Xcel Energy

shareholder, you should read this notice.

 

A settlement has been proposed in a securities class action lawsuit about the
prices of Xcel Energy, Inc. stock and NRG Energy, Inc. Senior Notes, and in a
derivative lawsuit about the actions of Xcel’s board of directors and officers.
The settlement of the securities class action will provide $80 million to pay
claims from investors who bought or otherwise acquired for value Xcel stock
between January 31, 2001 and July 25, 2002. If you qualify, you may send in a
claim form to get benefits, or you can exclude yourself from the settlement, or
object to it. The settlement of the derivative lawsuit will provide for changes
to the procedures governing how Xcel’s board of directors operates, with the
intention of benefiting Xcel in the future.

 

The United States District Court for the District of Minnesota authorized this
notice. The Court will have a hearing to decide whether to approve the
settlements.

 

Who’s Included?

 

You are a Class Member in the securities class action if you bought or acquired
for value shares of Xcel common stock or NRG Senior Notes (consisting of 7.75%
notes due 2011 and 8.625% notes due 2031) during the period from January 31,
2001 to July 25, 2002, inclusive. You are a Class Member only if you bought
shares of Xcel stock or NRG Senior Notes individually, not simply through a
mutual fund. If you sold Xcel stock or NRG Senior Notes during this period, you
are a Class Member only if those shares or Senior Notes were purchased during
this period. Xcel officers and directors, as well as their immediate family
members and representatives, are not Class Members.

 

Contact your broker to see if you hold or held shares of Xcel stock. If you’re
not sure whether you are included, you can get more information, including a
detailed notice, at www.xcelenergysettlement.com or by calling toll-free
1-866-890-4859.

 

What’s This About?

 

The securities class action claimed that Xcel and certain of its officers made
misleading disclosures that caused investors to pay inflated prices for the
securities they purchased. The alleged misleading information concerned the
terms of Xcel’s bank credit agreements and their effect on Xcel and NRG, Xcel’s
liquidity, the effects on Xcel of NRG’s business difficulties and on NRG in
connection with Xcel, and Xcel’s energy trading practices. The Court did not
decide which side was right on the claims relating to Xcel stock. The Court
ruled in favor of the defendants on the claims relating to NRG Senior Notes, and
dismissed those claims, in a ruling that counsel had determined not to appeal.
Both sides have agreed to a settlement to ensure a resolution and provide
benefits to Class Members who purchased Xcel stock.

 

--------------------------------------------------------------------------------


 

The derivative lawsuit claimed that Xcel’s board of directors violated their
fiduciary duties by failing to prevent the allegedly misleading statements that
generally form the basis for the claims in the securities lawsuit, and by
failing to ensure that Xcel had an adequate system of internal controls for
information flow and reporting purposes. The derivative lawsuit also claimed
that certain current or former Xcel officers violated their fiduciary duties by
making the allegedly misleading statements cited in the securities lawsuit. The
Court dismissed the plaintiff’s claims in the derivative lawsuit because it
decided that the plaintiff did not follow the procedural rules for filing a
derivative lawsuit on behalf of Xcel; the plaintiff has appealed that ruling.

 

What Does the Settlement Provide?

 

In the settlement of the securities class action, Xcel and its insurers agreed
to create a fund of $80 million which, after deduction of court-ordered
attorneys’ fees and expenses, would be divided among Class Members who purchased
Xcel stock and send in valid claim forms. A Settlement Agreement, available at
the website below, describes all of the details about the proposed settlement.

 

Your share of the fund will depend on the number of valid claim forms that Class
Members send in, how many shares of Xcel stock you bought, and when you bought
and sold them. Generally, if you bought more shares and have more Recognized
Losses (as explained in the detailed notice), you will get more money. If you
bought fewer shares and have fewer Recognized Losses, you will get less.
Purchasers of NRG Senior Notes will not receive payments.

 

If every eligible Class Member sends in a valid claim form, the average payment
will be 54 cents for each share of stock bought during the class period, before
deduction for court-ordered attorneys’ fees and expenses. The number of eligible
claimants who send in claims varies widely from case to case. If fewer than 100%
of the eligible Class Members submit valid claims, you could get more money.

 

The settlement of the derivative lawsuit provides that Xcel will make changes to
how its board of directors operates, with the intention of improving Xcel’s
corporate governance and benefiting the company in the future.

 

How Do You Ask For A Payment?

 

A detailed notice and claim form package contains everything you need. Just call
or visit the website below to get one. To qualify for a payment, you must send
in a claim form. Claim forms are due by                     , 2005.

 

What Are Your Other Options?

 

If you don’t want benefits from the settlement of the securities class action or
don’t want to be legally bound by the settlement, you must exclude yourself by
                    , 2005, or you won’t be able to sue, or continue to sue, the
defendants about the legal claims in the securities

 

--------------------------------------------------------------------------------


 

class action. If you exclude yourself, you can’t get any benefits from this
settlement. If you stay in the settlement, you may object to it by
                     , 2005. If you are a current Xcel shareholder and disagree
with the settlement of the derivative lawsuit, you may object to it by
              , 2005. The detailed notice explains how to exclude yourself or
object.

 

The Court will hold a hearing on                          , 2005, to consider
whether to approve the settlements and requests by the plaintiffs’ lawyers for
attorneys’ fees and reimbursement of expenses. You may ask to appear at the
hearing, but you don’t have to. For more information, call toll-free
1-866-890-4859, visit the website www.xcelenergysettlement.com, write to Xcel
Energy Settlement, c/o Analytics, Inc., P.O. Box 2007, Chanhassen, MN
55317-2007, or write to plaintiffs’ co-lead counsel, Jack L. Chestnut, Esq. and
Karl L. Cambronne, Esq., Chestnut & Cambronne, P.A., 3700 Campbell Mithun Tower,
222 South Ninth St., Minneapolis, MN 55402, or Sherrie R. Savett, Esq. and
Phyllis M. Parker, Esq., Berger & Montague, P.C., 1622 Locust St., Philadelphia,
PA 19103..

 

1-866-890-4859

www.xcelenergysettlement.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A-3

 

 

 

In Re Xcel Energy, Inc., Securities,

 

Complete and Sign this

 

 

Derivative & “ERISA” Litigation

 

Form and Return

 

 

c/o Analytics Incorporated

 

Postmarked No Later Than

 

 

Claims Administrator

 

              , 2005.

 

 

Post Office Box 2007

 

 

 

 

Chanhassen, MN 55317-2007

 

 

 

PROOF OF CLAIM AND RELEASE

 

 

WRITE ANY NAME AND ADDRESS CORRECTIONS BELOW OR IF
THERE IS NO PREPRINTED DATA TO THE LEFT, YOU MUST PROVIDE
THE NAME AND ADDRESS OF THE BENEFICIAL OWNER(S) HERE:

 

 

 

Name

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

City:

 

 

 

 

 

State/Country and Zip Code:

 

 

 

 

PLEASE COMPLETE THE FOLLOWING:

 

 

 

Taxpayer ID or Social Security Number

 

 

 

Telephone Number (Day)

 

Telephone Number (Night)

 

 

Check One:

 

 

 

o  Individual

o  Corporation

o  Joint Owners

o  IRA/401(k)

o  Estate

o  Trust

o  Other

 

 

 

 

 

 

  (Specify)

 

 

 

 

IF YOU PURCHASED OR OTHERWISE ACQUIRED FOR VALUE THE COMMON STOCK OF XCEL
ENERGY, INC. (“XCEL”) DURING THE PERIOD FROM JANUARY 31, 2001 THROUGH JULY 25,
2002, INCLUSIVE (“CLASS PERIOD”), AND WERE DAMAGED THEREBY, YOU ARE A “CLASS
MEMBER” AND YOU MAY BE ENTITLED TO SHARE IN THE SETTLEMENT PROCEEDS. (EXCLUDED
FROM THE CLASS ARE DEFENDANTS, MEMBERS OF THE IMMEDIATE FAMILIES OF THE
INDIVIDUAL DEFENDANTS, AND THE LEGAL REPRESENTATIVES, HEIRS, CONTROLLING
PERSONS, SUCCESSORS, AND PREDECESSORS IN INTEREST OR ASSIGNS OF ANY DEFENDANT.)

 

IF YOU ARE A CLASS MEMBER, YOU MUST COMPLETE AND SUBMIT THIS FORM IN ORDER TO BE
ELIGIBLE FOR ANY SETTLEMENT BENEFITS.

 

YOU MUST COMPLETE AND SIGN THIS PROOF OF CLAIM AND MAIL IT BY FIRST CLASS MAIL,
POSTMARKED NO

LATER THAN                               , 2005 TO THE FOLLOWING ADDRESS:

 

In Re Xcel Energy, Inc., Securities, Derivative & “ERISA” Litigation

c/o Analytics Incorporated

Claims Administrator

Post Office Box 2007

Chanhassen, MN 55317-2007

 

YOUR FAILURE TO SUBMIT YOUR CLAIM BY                           , 2005 WILL
SUBJECT YOUR CLAIM TO REJECTION AND PRECLUDE YOU FROM RECEIVING ANY PAYMENTS IN
CONNECTION WITH THE SETTLEMENTS OF THIS LITIGATION. DO NOT MAIL OR DELIVER YOUR
CLAIM TO THE COURT OR TO ANY OF THE PARTIES OR THEIR COUNSEL AS ANY SUCH CLAIM
WILL BE DEEMED NOT TO HAVE BEEN SUBMITTED. SUBMIT YOUR CLAIM ONLY TO THE CLAIMS
ADMINISTRATOR.

 

--------------------------------------------------------------------------------


[BARCODE]

 

STATEMENT OF CLAIM

 

1.             I purchased or otherwise acquired for value the common stock of
Xcel Energy, Inc. (“Xcel”) during the time period beginning January 31, 2001
through July 25, 2002, inclusive, and was damaged thereby. (Do not submit this
Proof of Claim if you did not purchase or otherwise acquire Xcel common stock
during this period).

 

2.             By submitting this Proof of Claim, I state that I believe in good
faith that I am a Class Member as defined above and in the Notice Of Pendency of
Class Action and Derivative Action, Proposed Settlements, Motions for
Attorneys’Fees, and Settlement Fairness Hearing (the “Class Notice”), or am
acting for such person; that I am not a Defendant in the Action or anyone
excluded from the Class; that I have read and understand the Class Notice; that
I believe that I am entitled to receive a share of the Net Settlement Fund; that
I elect to participate in the proposed Settlement described in the Class Notice;
and that I have not submitted a request for exclusion. (If you are acting in a
representative capacity on behalf of a Class Member (e.g., as an executor,
administrator, trustee, or other representative), you must submit evidence of
your current authority to act on behalf of that Class Member. Such evidence
would include, for example, letters testamentary, letters of administration, or
a copy of the trust documents.)

 

3.             I have set forth where requested below all relevant information
with respect to each purchase or other acquisition (including dividend
reinvestment) of Xcel common stock during the Class Period, and each sale, if
any, of such securities. I agree to furnish additional information to the Claims
Administrator to support this claim if requested to do so.

 

4.             I have enclosed photocopies of the stockbroker’s confirmation
slips, statements, relevant portions of my taxreturns or other documents
evidencing each purchase, acquisition, sale or retention of Xcel common stock
listed below in support of my claim. (IF ANY SUCH DOCUMENTS ARE NOT IN YOUR
POSSESSION, PLEASE OBTAIN A COPY OR EQUIVALENT DOCUMENTS FROM YOUR BROKER OR TAX
ADVISOR BECAUSE THESE DOCUMENTS ARE NECESSARY TO PROVE AND PROCESS YOUR CLAIM.)

 

5.             I understand that the information contained in this Proof of
Claim is subject to such verification as the Claims Administrator may request or
as the Court may direct, and I agree to cooperate in any such verification.

 

6.             Upon the occurrence of the Effective Date (as defined in the
Class Notice) my signature hereto will constitute a full and complete release,
remise and discharge by me and my heirs, executors, administrators,
predecessors, successors, and assigns (or, if I am submitting this Proof of
Claim on behalf of a corporation, a partnership, estate or one or more other
persons, by it, him, her or them, and by its, his, her or their heirs,
executors, administrators, predecessors, successors, and assigns) of each of the
“Released Parties” (as defined in the Class Notice) with respect to which the
settlement was approved, of all “Settled Claims” (as defined in the Class
Notice).

 

7.             NOTICE REGARDING ELECTRONIC FILES: Certain claimants with large
numbers of transactions may request, or may be requested, to submit information
regarding their transactions in electronic files. All Claimants MUST submit a
manually signed paper Proof of Claim form listing all their transactions whether
or not they also submit electronic copies. A single “umbrella” Proof of Claim
form submitted by institutions on behalf of all claimants they are filing for
will not be accepted. If you wish to file your claim electronically, you must
contact the Claims Administrator at 1-(866) 890-4859 or visit their website at
www.xcelenergysettlement.com to obtain the required file layout. No electronic
files will be considered to have been properly submitted unless the Claims
Administrator issues to the Claimant a written acknowledgment of receipt and
acceptance of electronically submitted data.

 

REMINDER CHECKLIST

 

o            Please be sure to sign this Proof of Claim on page 4. If this Proof
of Claim is submitted on behalf of joint claimants, then both claimants must
sign.

 

o            Please remember to attach supporting documents. Do NOT send any
stock certificates. Keep copies of everything you submit.

 

o            Do NOT use highlighter on the Proof of Claim or any supporting
documents.

 

o            If you move after submitting this Proof of Claim please notify the
Claims Administrator of the change in your address.

 

NOTE: RECEIPT ACKNOWLEDGMENT NEEDED

 

The Claims Administrator will send a written confirmation of its receipt of your
Proof of Claim. Do not assume your claim is submitted until you receive written
confirmation of its receipt. Your claim is not deemed fully filed until the
Claims Administrator sends you written confirmation of its receipt of your Proof
of Claim. If you do not receive an acknowledgement Administrator sends you
written confirmation of its receipt of your Proof of Claim. If you do not
receive an acknowledgement postcard within thirty (30) days of your mailing the
Proof of Claim, then please call the Claims Administrator toll free at 1-(866)
890-4859.

 

2

--------------------------------------------------------------------------------


 

XCEL ENERGY COMMON STOCK

 

Beginning Holdings

 

At the close of business on January 30, 2001 I owned
                                  shares of Xcel common stock.

 

Check here if proof of holdings enclosed:   o

 

Purchases/Acquisitions

 

I made the following purchases or other acquisitions of Xcel common stock during
the period from January 31, 2001 through July 25, 2002, inclusive:

 

Date(s) of Purchase or
Acquisition
(List Chronologically)
(Month/Day/Year)

 

Number of Shares
of Common Stock
Purchased or
Acquired

 

Purchase Price Per
Share of
Common Stock

 

Aggregate
Cost (including
commissions, taxes,
and fees)

 

Check Here
If Requred
Documents
are Enclosed

 

 

 

 

 

 

 

 

o

 

 

 

 

 

 

 

 

o

 

 

 

 

 

 

 

 

o

 

 

 

 

 

 

 

 

o

 

 

 

 

 

 

 

 

o

 

Sales

 

I made the following sales of Xcel common stock during the period from January
31, 2001 through October 24, 2002, inclusive:

 

Date(s) of Sale
(List Chronologically)
(Month/Day/Year)

 

Number of Shares
of Common Stock
Sold

 

Sale Price Per Share
of Common Stock

 

Amount Received (net
of commissions, taxes,
and fees)

 

Check Here
If Requred
Documents
are Enclosed

 

 

 

 

 

 

 

 

o

 

 

 

 

 

 

 

 

o

 

 

 

 

 

 

 

 

o

 

 

 

 

 

 

 

 

o

 

 

 

 

 

 

 

 

o

 

Ending Holdings

 

At the close of business on October 24, 2002, I still owned
                                    shares of Xcel common stock.

 

Check here if proof of holdings enclosed:   o

 

IF YOU NEED ADDITIONAL SPACE TO LIST YOUR TRANSACTIONS, PLEASE PHOTOCOPY THIS
PAGE

 

3

--------------------------------------------------------------------------------


 

Substitute Form W-9

 

Request for Taxpayer Identification Number:

 

Enter taxpayer identification number below for the Beneficial Owner(s). For most
individuals, this is your Social Security Number. The Internal Revenue Service
(“I.R.S.”) requires such taxpayer identification number. If you fail to provide
this information, your claim may be rejected.

 

 

or

 

  Social Security Number (for individuals)

 

  Taxpayer Identification Number

 

 

  (for estates, trusts, corporations, etc.)

 

Certification

 

UNDER THE PENALTIES OF PERJURY, I (WE) CERTIFY THAT ALL OF THE INFORMATION
PROVIDED ON THIS FORM IS TRUE, CORRECT AND COMPLETE.

 

I (We) certify that I am (we are) NOT subject to backup withholding under the
provisions of Section 3406 (a)(1)(c) of the Internal Revenue Code because: (a) I
am (We are) exempt from backup withholding, or (b) I (We) have not been notified
by the I.R.S. that I am (we are) subject to backup withholding as a result of a
failure to report all interest or dividends, or (c) the I.R.S. has notified me
(us) that I am (we are) no longer subject to backup withholding.

 

NOTE: If you have been notified by the I.R.S. that you are subject to backup
withholding, please strike out the language that you are not subject to backup
withholding in the certification above.

 

 

Signature of Claimant (If this claim is being made

 

 

on behalf of Joint Claimants, then each must sign)

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

 

 

 

 (Capacity of person(s) signing, e.g. beneficial

Date:

 

 

 purchaser(s), executor, administrator, trustee, etc.)

 

 

 

o  Check here if proof of authority to file is enclosed.

 

     (See Item 2 on Page 2 for instructions)

 

THIS PROOF OF CLAIM MUST BE SUBMITTED NO LATER THAN                       2005,
AND MUST BE MAILED TO:

 

In Re Xcel Energy, Inc., Securities, Derivative & “ERISA” Litigation

c/o Analytics Incorporated

Claims Administrator

Post Office Box 2007

Chanhassen, MN 55317-2007

 

A Proof of Claim received by the Claims Administrator shall be deemed to have
been submitted when posted, if mailed by                                , 2005,
and if a postmark is indicated on the envelope and it is mailed first class, and
addressed in accordance with the above instructions. In all other cases, a Proof
of Claim shall be deemed to have been submitted when actually received by the
Claims Administrator.

 

You should be aware that it will take a significant amount of time to process
fully all of the Proofs of Claim and to administer the Settlement. This work
will be completed as promptly as time permits, given the need to investigate and
tabulate each Proof of Claim. Please notify the Claims Administrator of any
change of address.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

UNITED STATES DISTRICT COURT
DISTRICT OF MINNESOTA

 

In Re Xcel Energy, Inc., Securities, Derivative

 

Master File: Civil 02-2677 (DSD/FLN)

& “ERISA” Litigation

 

MDL No. 1511

 

 

 

This document applies to Case Nos. 02-2677, 02-2774, 02-2787, 02-2832, 02-2889,
02-2921, 02-2933, 02-3053, 02-3508, 02-3574, 02-3715, 02-3755, and 02-3798, the
Securities Cases.

 

 

 

ORDER FOR FINAL JUDGMENT
SECURITIES LITIGATION

 

WHEREAS, the parties to the above-described action (the “Action”) entered into a
Settlement Agreement dated as of                    (the “Settlement”); and

 

WHEREAS, on                     , the Court entered an Order Preliminarily
Approving Settlement, which, inter alia: (i) preliminarily approved the
Settlement; (ii) determined that, for purposes of the Settlement only, the
Action should proceed as a class action pursuant to Rules 23(a) and 23(b)(3) of
the Federal Rules of Civil Procedure, on behalf of a class consisting of all
Persons, including Xcel employees, who purchased or otherwise acquired for value
any common stock of Xcel or NRG Senior Notes during the period beginning January
31, 2001 through July 25, 2002, inclusive, whether pursuant to prospectus, in
open-market transactions, or otherwise, except the defendants, any member of the
immediate family of any individual defendant, and any legal representative,
heir, controlling person, successor, predecessor in interest or assign of any
defendant (“Settlement Class” or “Class”);

 

--------------------------------------------------------------------------------


 

(iii) approved the forms of notice of the Settlement to the Class Members; (iv)
directed that appropriate notice of the Settlement be given to the Settlement
Class; and (v) set a hearing date for final approval of the Settlement; and

 

WHEREAS, notice of the Settlement was mailed to Class Members on
                 , and thereafter. The summary notice of the Settlement was
published in the national edition of The Wall Street Journal, Minneapolis Star
Tribune and St. Paul Pioneer Press on                  ; and

 

WHEREAS, on                  , 2005, at           a.m., at the United States
District Court for the District of Minnesota, U.S. Federal Courts Building, 300
South Fourth Street, Minneapolis, Minnesota 55415, The Honorable David S. Doty
held a hearing on whether the Settlement was fair, reasonable, adequate, and in
the best interests of the Settlement Class (“Settlement Hearing”); and

 

WHEREAS, based on the foregoing, having heard the statements of counsel for the
parties and of such persons as chose to appear at the Settlement Hearing, having
considered all of the files, records, and proceedings in the Action, and being
otherwise fully advised,

 

THE COURT HEREBY FINDS AND CONCLUDES that:

 

A.            This Court has jurisdiction over the subject matter of the Action.

 

B.            The form, content, and method of dissemination of the notice given
to the Settlement Class, including both published notice and individual notice
to

 

2

--------------------------------------------------------------------------------


 

all Class Members who could be identified through reasonable effort, was
adequate and reasonable, and constituted the best notice practicable under the
circumstances.

 

C.            The notice, as given, complied with the requirements of 15 U.S.C.
§ 78u-4(a)(7) and of Rule 23 of the Federal Rules of Civil Procedure, satisfied
the requirements of due process, and constituted due and sufficient notice of
the matters set forth therein.

 

D.            The Settlement set forth in the Settlement Agreement is fair,
reasonable, adequate, and in the best interests of the Settlement Class.

 

E.             The plan of distribution described in the notice to Class Members
is fair and reasonable.

 

F.             The Representative Plaintiffs have fairly and adequately
represented the interests of the Class Members in connection with the
Settlement.

 

G.            The Representative Plaintiffs and the Class Members, and all and
each of them, are hereby bound by the terms of the Settlement set forth in the
Settlement Agreement.

 

H.            The provisions of the Settlement Agreement, including definitions
of the terms used therein, are hereby incorporated by reference as though fully
set forth herein.

 

I.              All parties and counsel appearing herein have complied with
their obligations under Rule 11(b) of the Federal Rules of Civil Procedure.

 

3

--------------------------------------------------------------------------------


 

J.             This action is properly and finally certified as a class action
for purposes of settlement under Rules 23(a) and (b)(3) of the Federal Rules of
Civil Procedure. The Court finds that (i) the members of the Class are so
numerous that joinder of all members is impracticable; (ii) there are questions
of law and fact common to the Class, including, inter alia, whether alleged
statements by the Defendants were materially false or misleading and whether
defendants had a duty to disclose information about the financial connections
between Xcel and NRG, in particular certain provisions of Xcel’s credit
agreements relating to cross defaults, that allegedly were concealed; (iii) the
claims of the Representative Plaintiffs as asserted in the Complaint are typical
of the claims of the Class; (iv) the Representative Plaintiffs have retained
experienced and competent counsel and have fairly and adequately protected the
interests of the Class; (v) the questions of law and fact common to the Class
predominate over any questions affecting only individual members of the Class;
and (vi) a class action is superior to other available methods for the fair and
efficient adjudication of the controversy.

 

NOW, THEREFORE, IT IS HEREBY ORDERED AND ADJUDGED that:

 

1.             The Settlement set forth in the Settlement Agreement is fair,
reasonable, adequate, and in the best interests of the Settlement Class, and it
shall be consummated in accordance with the terms and provisions of the
Settlement Agreement.

 

4

--------------------------------------------------------------------------------


 

2.             Judgment shall be, and hereby is, entered dismissing the Action
with prejudice, on the merits, and without taxation of costs in favor of or
against any party.

 

3.             The Representative Plaintiffs and all Class Members are hereby
conclusively deemed to have released Xcel Energy, Inc., and the Individual
Defendants, all and each of them, and all and each of their respective past and
present parent, subsidiary, and affiliated corporations and entities, the
predecessors and successors in interest of any of them, and all of their
respective past and present officers, directors, employees, agents, partners,
representatives, spouses, heirs, executors, administrators, insurers, attorneys,
and assigns (collectively the “Settling Defendants”), with respect to any and
all claims, actions, causes of action, rights or liabilities, whether arising
out of state or federal law, including Unknown Claims, which exist or may exist
against any of the Settling Defendants by reason of any matter, event, cause or
thing whatsoever arising out of, relating to, or in any way connected with: (a)
the purchase, acquisition, sale or disposition of any Xcel common stock or NRG
Senior Notes; (b) any claims that they may have had for recovery to or for them
as shareholders of Xcel or as holders of NRG Senior Notes; (c) any of the facts,
circumstances, transactions, events, occurrences, acts, omissions or failures to
act that have been alleged or referred to in any pleading or other paper filed
with the Court in this Action; or (d) any facts, circumstances, transactions,
events, occurrences, acts, omissions or failures to act that could have been
alleged in the Action and that relate to the Class Member’s investment or
potential investment in

 

5

--------------------------------------------------------------------------------


 

Xcel and/or NRG securities of any kind or nature (all of the above are “Settled
Claims”).

 

4.             The Representative Plaintiffs and all Class Members are hereby
barred and permanently enjoined from instituting, asserting or prosecuting,
either directly, representatively, derivatively or in any other capacity, any
and all claims which they or any of them had, have or may have against the
Settling Defendants, their respective past and present parent, subsidiary, and
affiliated corporations and entities, the predecessors and successors in
interest of any of them, and all of their respective past and present officers,
directors, employees, agents, partners, representatives, spouses, heirs,
executors, administrators, insurers, attorneys, and assigns, arising out of,
based upon, or otherwise related in any way to the Settled Claims.

 

5.             The Court appoints the law firm of Chestnut & Cambronne, P.A. as
Plaintiffs’ Settlement Counsel for purposes of administration of the Settlement.

 

6.             The plan of distribution of the Settlement Fund as described in
the notice to Class Members is hereby approved, subject to modification by
further order of this Court. Any order or proceedings relating to the plan of
distribution or amendments thereto shall not operate to terminate or cancel the
Settlement Agreement or affect the finality of this Order approving the
Settlement Agreement.

 

7.             The Court hereby decrees that neither the Settlement Agreement
nor this Final Judgment nor the fact of the Settlement is an admission or
concession by any Settling Defendant of any liability or wrongdoing. This Final
Judgment is not a

 

6

--------------------------------------------------------------------------------


 

finding of the validity or invalidity of any of the claims asserted or defenses
raised in the Action. Neither the Settlement Agreement nor this Final Judgment
nor the fact of Settlement nor the settlement proceedings nor the settlement
negotiations nor any related documents shall be offered or received in evidence
as an admission, concession, presumption or inference against any Settling
Defendants in any proceeding, other than such proceedings as may be necessary to
consummate or enforce the Settlement Agreement.

 

8.             The parties to the Settlement Agreement, their agents, employees,
and attorneys, and the Escrow Agent, shall not be liable for anything done or
omitted in connection with these proceedings, the entry of this Final Judgment,
or the administration of the payments to Authorized Claimants as provided in the
Settlement Agreement, the Escrow Agreement, and this Order, except for their own
willful misconduct.

 

9.             Class Counsel are awarded attorneys’ fees in the amount of
$                   (       % of the gross settlement amount) and reimbursement
of expenses, including experts’ fees and expenses, in the amount of
$                    , such amounts to be paid from out of the Settlement Fund.
Representative Plaintiffs are awarded collectively the sum of $             as
reasonable costs and expenses directly relating to the representation of the
Class as provided in 15 U.S.C. § 78u-4(a)(4), such amount to be paid from out of
the Settlement Fund and distributed to them in amounts determined by Plaintiffs’
Settlement Counsel. Payment is to be made to

 

7

--------------------------------------------------------------------------------


 

Plaintiffs’ Settlement Counsel on behalf of Representative Plaintiffs and all
Class Counsel. Plaintiffs’ co-lead counsel, Chestnut & Cambronne, P.A. and
Berger and Montague, P.C., are authorized to allocate and distribute the awarded
attorneys’ fees in accordance with their judgment of the relative contributions
of participating counsel.

 

10.           The Court hereby retains and reserves jurisdiction over: (a)
implementation of this Settlement and any distribution to Authorized Claimants
under the terms and conditions of the Settlement Agreement and pursuant to
further orders of this Court; (b) disposition of the Settlement Fund under the
terms and conditions of the Settlement Agreement; (c) the Action, until (i) the
Effective Date contemplated by Paragraph V(A)(10) of the Settlement Agreement,
and (ii) each and every act agreed to be performed by the parties shall have
been performed pursuant to the terms and conditions of the Settlement Agreement,
including the exhibits appended thereto; and (d) all parties, for the purpose of
enforcing and administering the Settlement Agreement and this Settlement.

 

11.           There being no just reason for delay, the Clerk of Court is hereby
directed to enter final judgment forthwith pursuant to Rule 54(b) of the Federal
Rules of Civil Procedure.

 

12.           In the event that this judgment does not become Final in
accordance with Paragraph V(A)(10) of the Settlement Agreement, then the final
judgment shall be rendered null and void to the extent provided by and in
accordance with the Settlement Agreement, and this Order for Final Judgment
shall be vacated. In such

 

8

--------------------------------------------------------------------------------


 

event, all orders entered and releases delivered in connection with the
Settlement shall be null and void, except to the extent provided by and in
accordance with the Settlement Agreement. In such event, the Action shall return
to its status prior to execution of the Settlement Agreement.

 

LET JUDGMENT BE ENTERED ACCORDINGLY.

 

Date:

 

 .

 

 

Minneapolis, Minnesota

 

 

 

 

 

 

 

David S. Doty

 

United States District Judge

 

9

--------------------------------------------------------------------------------


 

EXHIBIT C

 

UNITED STATES DISTRICT COURT
DISTRICT OF MINNESOTA

 

In Re Xcel Energy, Inc., Securities, Derivative

 

Master File: Civil 02-2677 (DSD/FLN)

& “ERISA” Litigation

 

MDL No. 1511

 

 

 

This document relates to Case Nos. 02- 2677, 02-2774, 02-2787, 02-2832, 02-2889,
02-2921, 02-2933, 02-3053, 02-3508, 02- 3574, 02-3715, 02-3755, and 02-3798, the
Securities Actions.

 

 

 

ESCROW AGREEMENT
SECURITIES LITIGATION

 

This ESCROW AGREEMENT (the “Escrow Agreement”) is entered into in connection
with a Settlement Agreement dated as of                              .

 

I.              RECITALS

 

A.            The parties to this Escrow Agreement are as follows:

 

1.             The Representative Plaintiffs named in the above-described action
(“Action”), through Plaintiffs’ Co-Lead Counsel.

 

2.             Xcel Energy, Inc. (“Xcel”) and the Individual Defendants, through
their respective counsel (collectively, the “Settling Defendants”).

 

3.             TCF National Bank Minnesota, as escrow agent for the Settlement
Fund (the “Escrow Agent”).

 

B.            The Representative Plaintiffs and the Settling Defendants have
entered into a Settlement Agreement in the Action, which Settlement Agreement
will provide for a dismissal with prejudice of the Settled Claims therein in
favor of the Settling

 

--------------------------------------------------------------------------------


 

Defendants in consideration of, among other things, the payment of the amount
specified in the Settlement Agreement.

 

C.            The parties hereto have entered into this Escrow Agreement in
order to carry out and effectuate the Settlement Agreement. The applicable
provisions of the Settlement Agreement, including the definitions of the terms
used therein, are hereby incorporated by reference as though fully set forth in
this Escrow Agreement; provided, however, that the Escrow Agent shall not have
any duties or obligations except those set forth herein. The provisions of this
Escrow Agreement are to be construed in accordance with the provisions of the
Settlement Agreement.

 

D.            Now, therefore, in consideration of the foregoing and the mutual
covenants and considerations contained herein, the undersigned parties agree as
follows:

 

II.            DEPOSITS INTO ESCROW

 

A.            Pursuant to and in accordance with the Settlement Agreement, the
sum of Eighty Million Dollars ($80,000,000), will be deposited with the Escrow
Agent, by wire transfer. From this sum, $250,000 will be separated and held by
the Escrow Agent in a segregated fund designated the Notice Fund. The remaining
$79,750,000 will be held by the Escrow Agent in an interest bearing account for
benefit of plaintiffs and their attorneys.

 

B.            The Notice Fund shall be used to pay the initial costs of
administering the settlement, including without limitation the costs of
notifying members of the Settlement Class and the taxes incurred, if any, as a
result of interest accrued on the Notice Fund. Upon the Effective Date, any
balance then remaining in the Notice Fund, less expenses

 

2

--------------------------------------------------------------------------------


 

incurred by it but not yet paid, shall be returned to and become part of the
Settlement Fund. Monies may be disbursed from the Notice Fund for the purposes
stated above at the written direction of Plaintiffs’ Settlement Counsel, without
need for any order by the Court. The Escrow Agent shall have no liability for
acting on such written instructions from Plaintiffs’ Settlement Counsel which
the Escrow Agent in good faith believes to be authentic.

 

C.            The Settlement Fund shall be distributed only by order of the
Court pursuant to the Settlement Agreement filed with the Court. The Escrow
Agent shall be entitled to rely, as to distributions and withdrawals from the
Settlement Fund, on any order of the Court, notwithstanding that any such order
is subsequently reversed, vacated, remanded, modified or stayed on appeal,
except that the Escrow Agent is not required to comply with any order subsequent
to the time it receives actual notice that such order is stayed for any reason.

 

III.           INTEREST AND INVESTMENTS

 

A.            Promptly upon receipt of the funds referred to in Paragraph II(A)
the Escrow Agent shall cause such funds to be invested in a certificate(s) of
deposit or other interest-bearing accounts as approved by Plaintiffs’ Settlement
Counsel. The Escrow Agent may also, at the direction of Plaintiffs’ Settlement
Counsel, establish a savings account to be funded with such sums as may be
directed by Plaintiffs’ Settlement Counsel for purposes of effectuating the
provisions of the Settlement Agreement.

 

B.            All interest earned on the Settlement Fund shall be added to the
Settlement Fund and distributed pursuant to orders of the Court.

 

3

--------------------------------------------------------------------------------


 

IV.           ESCROW AGENT’S FEES AND EXPENSES

 

A.            For its services in receiving, investing and reinvesting the
Notice Fund and/or the Settlement Fund, the Escrow Agent shall be entitled to
withdraw from the Notice Fund or the Settlement Fund a fee as follows:

 

1.             Its usual penalty, if any, for any early withdrawal from a
certificate of deposit;

 

2.             Its usual charge for outgoing wire transfers; and

 

3.             Reimbursement for out-of-pocket expenses that the Escrow Agent
incurs in distributing the Settlement Fund to Class Members, such as check
printing fees. It is understood that the Escrow Agent may assist the Claims
Administrator in distributing the Settlement Fund directly to Class Members.

 

B.            The Escrow Agent shall be compensated solely as described in
Paragraph IV(A) above, and the Escrow Agent shall not have any additional claim
for compensation against the parties hereto.

 

V.            TERMINATION OF THE SETTLEMENT AGREEMENT

 

In the event that the Settlement Agreement is voided, terminated or cancelled,
or fails to become effective for any reason whatsoever, then within 10 days
after written notice is sent by Plaintiffs’ Settlement Counsel or by counsel for
Defendant Xcel Energy, Inc. to the Escrow Agent and all other parties, the
Settlement Fund shall be refunded to the persons who made payments into such
funds, plus all interest earned thereon, less: (1) reasonable Escrow Agent fees
and expenses as described in Paragraph IV(A) above; (2) any amounts actually
disbursed, billed or incurred for tax liabilities on the Settlement Fund or
expenses incurred in preparation of necessary forms and reports

 

4

--------------------------------------------------------------------------------


 

with respect thereto, if any; and (3) expenditures actually disbursed, billed or
incurred for administration as set forth in the Settlement Agreement.

 

VI.           MISCELLANEOUS PROVISIONS

 

A.            At least quarterly, until the Effective Date as defined in the
Settlement Agreement, the Escrow Agent shall submit to each of the undersigned
counsel a statement of receipts, disbursements and property on hand pertaining
to the Settlement Fund.

 

B.            Should the Escrow Agent receive or become aware of any demands or
claims with respect to the Settlement Fund, other than those as contemplated by
the Settlement Agreement, it shall have the right to apply to the Court, on
notice to the parties hereto, for appropriate instructions.

 

C.            The Escrow Agent’s acceptance and administration of the Notice
Fund and/or the Settlement Fund shall constitute the submission of the Escrow
Agent to the jurisdiction of the Court for the purpose of carrying out this
Escrow Agreement.

 

D.            This Escrow Agreement may not be assigned by the Escrow Agent
without prior written approval of all the other parties hereto. The parties
agree that any consented-to appointment of a new escrow agent and substitution
of a new escrow agreement shall be binding upon and inure to the benefit of the
parties hereto and their successors and assigns.

 

E.             All funds held by the Escrow Agent shall be deemed and considered
to be held in the jurisdiction of the Court until such time as such funds shall
be distributed or returned consistent with the terms of the Settlement Agreement
and this Escrow Agreement. The Settling Defendants and their insurers shall have
no responsibility or

 

5

--------------------------------------------------------------------------------


 

liability for the investment, administration or distribution of such funds or
for the actions of the Escrow Agent.

 

F.             The parties hereby agree to treat the Settlement Fund as a
designated settlement fund within the meaning of Section 468B of the Internal
Revenue Code of 1986 and Section 1.468B-5(c) of the Regulations promulgated
thereunder. The parties agree to elect to treat the Settlement Fund as a
“qualified settlement fund” under Section 1.468B-2 of the Regulations, and the
Settling Defendants agree to cooperate as may be reasonably requested by
Plaintiffs’ Settlement Counsel to make such filings as may be required to effect
such election.

 

G.            This Escrow Agreement shall be governed and interpreted according
to the laws of the State of Minnesota.

 

H.            The Escrow Agent may terminate the Escrow Agreement at any time
upon 30 days’ prior written notice to all of the other parties, or upon such
shorter notice period as may be required by any regulatory agency or official
having authority over the Escrow Agent. Upon the expiration of said notice
period, the Escrow Agent shall pay the balance of the Notice Fund and/or the
Settlement Fund to a successor escrow agent designated by mutual agreement of
the other parties hereto, or to the Court if no successor escrow agent is
designated by the parties.

 

I.              This document may be signed in counterparts and by different
parties on different counterparts with the same effect as if the signatures
thereto were on the same instrument. This Escrow Agreement shall be effective
and binding upon all parties hereto at such time as all parties have executed a
counterpart of this Escrow Agreement.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement
through their respective attorneys as aforesaid and the Escrow Agent also has
executed this Escrow Agreement, as of the date of execution of the Settlement
Agreement, by its signature below.

 

7

--------------------------------------------------------------------------------


 

Dated: January       , 2005

Dated: January       , 2005

 

 

FOR THE REPRESENTATIVE

FOR DEFENDANTS XCEL ENERGY,

PLAINTIFFS, CLASS COUNSEL,

INC., WAYNE BRUNETTI, EDWARD J.

AND THE SETTLEMENT CLASS

MCINTYRE, WILLIAM T. PIEPER, GARY

 

R. JOHNSON AND RICHARD C. KELLY

CHESTNUT & CAMBRONNE, P.A.

 

 

JONES DAY

 

 

By:

 

 

By

 

 

Jack L. Chestnut, No. 16378

John M. Newman, Jr., No. 5763

Karl L. Cambronne, No. 14321

Geoffrey J. Ritts, No. 62603

Jeffrey D. Bores, No. 227699

North Point

3700 Campbell Mithun Tower

901 Lakeside Avenue

222 South Ninth Street

Cleveland, Ohio 44114

Minneapolis, MN 55402

Telephone: (216) 586-3939

(612) 339-7300

 

Fax (612)336-2940

 

 

BRIGGS AND MORGAN, P.A.

BERGER & MONTAGUE, P.C.

 

 

 

 

By

 

 

By

 

 

Timothy R. Thornton, No. 109630

Sherrie R. Savett, No. 17646

2400 IDS Center

Phyllis M. Parker, No. 77336

80 South 8th Street

1622 Locust Street

Minneapolis, MN 55402

Philadelphia, PA 19103

Telephone: (612) 334-8400

(215) 875-3000

 

 

 

 

 

 

 

ESCROW AGENT

 

 

TCF National Bank Minnesota

 

 

 

 

 

By

 

 

 

 

 

 

Its

 

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT D

 

XCEL ENERGY, INC. SECURITIES LITIGATION SETTLEMENT FUND
ELECTION STATEMENT
UNDER TREAS. REG. SECTION 1-468B-1(j)(2)

 

The undersigned being the transferor and administrator of the Xcel Energy, Inc.
Securities Litigation Settlement Fund hereby jointly elect to treat the fund as
coming into existence as a qualified settlement fund on the later of:

 

1.             the date the fund meets the requirements of paragraph (x)(2) and
(s)(3) of the Treas. Reg. Section 1.468B-1; or

 

2.             January 1 of the calendar year in which all the requirements of
paragraph © of Treas. Reg. Secftion 1.468B-1 are met.

 

 

TRANSFEROR

 

 

 

 

 

 

 

 

By

 

 

 

Its

 

 

 

Transferor

 

 

 

TCF National Bank Minnesota

 

ADMINISTRATOR

 

 

 

By

 

 

 

Its

 

 

 

Administrator

 

--------------------------------------------------------------------------------


 

[END OF PARAGRAPH G 4(a)]

 

The election statement for the “relation-back election” is attached hereto and
incorporated herein and shall be signed by or on behalf of each transferor and
TCF National Bank Minnesota either before or simultaneous with the deposits of
Settlement Funds into Escrow.

 

--------------------------------------------------------------------------------